Ehibit 10.4

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 30, 2020

among

ASTRONOVA, INC.,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors

and

BANK OF AMERICA, N.A.,

as the Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     32  

1.02

 

Other Interpretive Provisions

     33  

1.03

 

Accounting Terms

     34  

1.04

 

Rounding

     34  

1.05

 

Times of Day; Rates

     34  

1.06

 

Letter of Credit Amounts

     34  

1.07

 

UCC Terms

     34  

1.08

 

Exchange Rates; Currency Equivalents

     34  

1.09

 

Additional Alternative Currencies

     35  

1.10

 

Change of Currency

     35  

Article II

 

COMMITMENTS AND CREDIT EXTENSIONS

     36  

2.01

 

Loans

     36  

2.02

 

Borrowings, Conversions and Continuations of Loans

     36  

2.03

 

Letters of Credit

     38  

2.04

 

Reserved

     43  

2.05

 

Prepayments

     43  

2.06

 

Termination or Reduction of Commitments

     45  

2.07

 

Repayment of Loans

     45  

2.08

 

Interest and Default Rate

     46  

2.09

 

Fees

     47  

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     47  

2.11

 

Payments Generally

     48  

2.12

 

Cash Collateral

     48  

2.13

 

Incremental Commitments

     49  

2.14

 

Register

     49  

2.15

 

Bifurcation

  

Article III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     50  

3.01

 

Taxes

     50  

3.02

 

Illegality

     51  

3.03

 

Inability to Determine Rates

     52  

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

     53  

3.05

 

Compensation for Losses

     54  

 

i



--------------------------------------------------------------------------------

3.06

 

Survival

     55  

Article IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     55  

4.01

 

Conditions of Initial Credit Extension

     55  

4.02

 

Conditions to all Credit Extensions

     57  

Article V

 

REPRESENTATIONS AND WARRANTIES

     58  

5.01

 

Existence, Qualification and Power

     58  

5.02

 

Authorization; No Contravention

     58  

5.03

 

Governmental Authorization; Other Consents

     59  

5.04

 

Binding Effect

     59  

5.05

 

Financial Statements; No Material Adverse Effect

     59  

5.06

 

Litigation

     60  

5.07

 

No Default

     60  

5.08

 

Ownership of Property

     60  

5.09

 

Environmental Compliance

     60  

5.10

 

Maintenance of Insurance

     61  

5.11

 

Taxes

     61  

5.12

 

ERISA Compliance

     61  

5.13

 

Margin Regulations; Investment Borrower Act

     62  

5.14

 

Disclosure

     62  

5.15

 

Solvency

     63  

5.16

 

Casualty, Etc

     63  

5.17

 

Sanctions Concerns and Anti-Corruption Laws

     63  

5.18

 

Responsible Officers

     63  

5.19

 

Subsidiaries; Equity Interests; Loan Parties

     63  

5.20

 

Collateral Representations

     64  

5.21

 

EEA Financial Institutions

     65  

5.22

 

Intellectual Property; Licenses, Etc

     65  

5.23

 

Labor Matters

     66  

5.24

 

Representations as to Foreign Obligors

     66  

5.25

 

Borrower Loan Documents

     67  

Article VI

 

AFFIRMATIVE COVENANTS

     67  

6.01

 

Financial Statements

     67  

6.02

 

Certificates; Other Information

     69  

6.03

 

Notices

     70  

6.04

 

Payment of Obligations

     71  

 

ii



--------------------------------------------------------------------------------

6.05

 

Preservation of Existence, Etc

     71  

6.06

 

Maintenance of Properties

     71  

6.07

 

Maintenance of Insurance

     71  

6.08

 

Compliance with Laws

     72  

6.09

 

Books and Records

     72  

6.10

 

Inspection Rights

     72  

6.11

 

Use of Proceeds

     73  

6.12

 

Reserved

     73  

6.13

 

Covenant to Guarantee Obligations

     73  

6.14

 

Covenant to Give Security

     73  

6.15

 

Further Assurances

     74  

6.16

 

Reserved

     75  

6.17

 

Compliance with Environmental Laws

     75  

6.18

 

Preparation of Environmental Reports

     76  

6.19

 

Approvals and Authorizations

     76  

6.20

 

Anti-Corruption Laws

     76  

6.21

 

Reserved

     76  

6.22

 

Pari Passu Ranking

     76  

Article VII

 

NEGATIVE COVENANTS

     77  

7.01

 

Liens

     77  

7.02

 

Indebtedness

     78  

7.03

 

Investments

     80  

7.04

 

Fundamental Changes

     81  

7.05

 

Dispositions

     82  

7.06

 

Restricted Payments

     82  

7.07

 

Change in Nature of Business

     83  

7.08

 

Transactions with Affiliates

     83  

7.09

 

Burdensome Agreements

     84  

7.10

 

Use of Proceeds

     84  

7.11

 

Financial Covenants

     84  

7.12

 

Reserved

     85  

7.13

  Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes      85  

7.14

 

Sale and Leaseback Transactions

     85  

7.15

 

Prepayments, Etc. of Indebtedness

     85  

 

iii



--------------------------------------------------------------------------------

7.16

 

Sanctions

     86  

7.17

 

Anti-Corruption Laws

     86  

7.18

 

AstroNova Aerospace, Inc

     86  

Article VIII

 

EVENTS OF DEFAULT AND REMEDIES

     86  

8.01

 

Events of Default

     86  

8.02

 

Remedies upon Event of Default

     88  

8.03

 

Application of Funds

     89  

Article IX

 

CONTINUING GUARANTY

     89  

9.01

 

Guaranty

     89  

9.02

 

Rights of Lender

     90  

9.03

 

Certain Waivers

     90  

9.04

 

Obligations Independent

     91  

9.05

 

Subrogation

     91  

9.06

 

Termination; Reinstatement

     91  

9.07

 

Stay of Acceleration

     91  

9.08

 

Condition of Borrower

     91  

9.09

 

Appointment of Borrower

     92  

9.10

 

Right of Contribution

     92  

9.11

 

Keepwell

     92  

Article X

 

MISCELLANEOUS

     92  

10.01

 

Amendments, Etc

     92  

10.02

 

Notices; Effectiveness; Electronic Communications

     92  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     93  

10.04

 

Expenses; Indemnity; Damage Waiver

     94  

10.05

 

Payments Set Aside

     95  

10.06

 

Successors and Assigns

     95  

10.07

 

Treatment of Certain Information; Confidentiality

     95  

10.08

 

Right of Setoff

     96  

10.09

 

Interest Rate Limitation

     97  

10.10

 

Counterparts; Integration; Effectiveness

     97  

10.11

 

Survival of Representations and Warranties

     98  

10.12

 

Severability

     98  

10.13

 

Governing Law; Jurisdiction; Etc

     98  

10.14

 

Waiver of Jury Trial

     99  

10.15

 

Subordination

     99  

 

iv



--------------------------------------------------------------------------------

10.16

 

No Advisory or Fiduciary Responsibility

     100  

10.17

 

Electronic Execution

     100  

10.18

 

USA PATRIOT Act Notice

     101  

10.19

 

ENTIRE AGREEMENT

     101  

10.20

 

Judgment Currency

     101  

10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     101  

 

v



--------------------------------------------------------------------------------

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(b)    Responsible Officers Schedule 1.01(c)    Fiscal Quarters
Schedule 5.10    Insurance Schedule 5.12    Pension Plans Schedule 5.19(a)   
Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments Schedule
5.19(b)    Loan Parties Schedule 5.20(b)    Intellectual Property Schedule
5.20(c)    Documents, Instrument, and Tangible Chattel Paper Schedule 5.20(d)(i)
   Deposit Accounts & Securities Accounts Schedule 5.20(d)(ii)    Electronic
Chattel Paper & Letter-of-Credit Rights Schedule 5.20(e)    Commercial Tort
Claims Schedule 5.20(f)    Pledged Equity Interests Schedule 5.20(g)(i)   
Mortgaged Properties Schedule 5.20(g)(ii)    Other Properties Schedule 6.14   
Excluded Accounts; Danish Foreign Account Schedule 7.01    Existing Liens
Schedule 7.02    Existing Indebtedness Schedule 7.03    Existing Investments

LENDER PREPARED SCHEDULES

 

Schedule 1.01(a)    Certain Addresses for Notices Schedule 1.01(d)    Mortgaged
Property Support Documentation

EXHIBITS

 

Exhibit A    Form of Compliance Certificate Exhibit B    Form of Joinder
Agreement Exhibit C    Form of Loan Notice Exhibit D    Form of Permitted
Acquisition Certificate Exhibit E    Form of Solvency Certificate Exhibit F   
Form of Notice of Loan Prepayment

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 30, 2020,
among ASTRONOVA, INC., a Rhode Island corporation (the “Borrower”), the
Guarantors (defined herein), and BANK OF AMERICA, N.A., as the Lender (the
“Lender”).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower entered into that certain Credit Agreement dated as of
February 28, 2017 by, among others, the Borrower, the guarantors party thereto
and the Lender (as amended, restated, supplemented, or otherwise modified from
time to time, the “Existing Credit Agreement”);

WHEREAS, immediately prior to the effectiveness of this Agreement, the
outstanding principal amount of Revolving Loans (under as defined in the
Existing Credit Agreement) is $11,500,000 (the “Existing Revolver
Outstandings”); the aggregate principal amount of the Danish Term Loan (under
and as defined in the Existing Term Loan) is $4,232,000 (the “Existing Danish
Term Loan”), and the aggregate principal amount of the U.S. Term Loan (under and
as defined in the Existing Credit Agreement) is $6,000,000 (the “Existing U.S.
Term Loan”, and, together with the Existing Danish Term Loan and the Existing
Revolver Outstandings, the “Existing Outstandings”) (after giving effect to the
prepayment of the Existing U.S. Term Loan on the Closing Date, in an aggregate
principal amount of $1,500,000);

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 4.01
hereof; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder in accordance with the terms hereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accounts Receivable Percentage” means, at all times prior to the completion of
the Post-Closing Field Exam, eighty percent (80%), and upon the completion of
the Post-Closing Field Exam and at all times thereafter, eighty percent (80%) or
such other percentage as may be determined by the Lender in its reasonable
discretion in consultation with the Borrower based on the results of the
Post-Closing Field Exam.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a

 

1



--------------------------------------------------------------------------------

controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.20.

“Alternative Currency” means each of the following currencies: Euros, British
Pounds, Canadian Dollars and Danish Krone, together with each other currency
(other than Dollars) that is approved in accordance with Section 1.09; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Commitment and $5,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Revolving Commitment.

“Applicable Rate” means, (i) for any day on or prior to the date on which the
Compliance Certificate for the Fiscal Quarter ending on January 31, 2021 has
been delivered to the Lender, the rate per annum set forth below for Level 4,
and (ii) for any date thereafter, the rate per annum set forth below opposite
the applicable Level then in effect (based on the Consolidated Leverage Ratio):

 

 

Applicable Rate

 

Level      Consolidated
Leverage Ratio    Eurocurrency
Rate    Letter of
Credit Fees    Base Rate    Commitment Fee 1    < 1.00:1    215 bps    215 bps
   115 bps    25 bps 2    > 1.00:1 but
< 2.00:1    265 bps    265 bps    165 bps    37.5 bps 3    > 2.00:1    315 bps
   315 bps    215 bps    50 bps 4    N/A    365 bps    365 bps    265 bps   
67.5 bps

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, Pricing Level 4 shall
apply unless otherwise agreed to by the Lender, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). Any adjustment in the Applicable Rate shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” means, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for each of the fiscal years ended January 31,
2018, January 31, 2019 and January 31, 2020 and the related Consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Borrower and its Subsidiaries, including the notes thereto.

“Authorization to Share Insurance Information” means the authorization in form
and substance satisfactory to the Lender (or such other form as required by each
of the Loan Party’s insurance companies).

“Availability” means, on any date of determination, the Revolving Commitments
then applicable minus the aggregate amount of Revolving Borrowings then
outstanding.

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving Commitment
pursuant to Section 2.06, and (iii) the date of termination of the Revolving
Commitment of the Lender to make Revolving Loans and L/C Credit Extensions
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate
plus one percent (1.00%); and if the Base Rate shall be less than one percent
(1.00%), such rate shall be deemed one percent (1.00%) for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans are only available to the Borrower and
shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations, and excluding Acquisitions).

“Capital Expenditure Testing Termination Date” means the Fiscal Quarter end
date, if ever, after April 30, 2021 as of which Consolidated EBITDA of the
Borrower and its Subsidiaries exceeds $9,500,000 for two (2) consecutive Fiscal
Quarters ended on and before such date, as evidenced by delivery of the
Compliance Certificates for such Fiscal Quarters.

“Capitalized Leases” means all leases that have been or should be, subject to
Section 1.03(b) hereof, recorded as capitalized leases in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance reasonably
satisfactory to the Lender. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than twelve (12) months from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90) days
from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

5



--------------------------------------------------------------------------------

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means July 30, 2020.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Lender for the benefit of the Secured Parties.

 

6



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any related Mortgaged Property Support Documents, each Joinder
Agreement, each of the collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Lender pursuant to
Section 6.13, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender for the benefit of
the Secured Parties.

“Commitment” means either of the Term Commitment or the Revolving Commitment, as
the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Assets” means, as of any date of determination, without
duplication, for the Borrower and its Domestic Subsidiaries on a Consolidated
basis in accordance with GAAP, the sum of (a) the applicable Accounts Receivable
Percentage multiplied by accounts receivable in which the Lender has a first
priority (subject to Permitted Liens to the extent permitted to have priority
over the Lender’s Lien under the terms of this Agreement) perfected security
interest pursuant to the Collateral Documents, net of the allowance for bad
debt, plus (b) 45% of inventory located in the U.S. and in which the Lender has
a first priority (subject to Permitted Liens to the extent permitted to have
priority over the Lender’s Lien under the terms of this Agreement) perfected
security interest pursuant to the Collateral Documents; provided that the
aggregate amount added pursuant to clause (b) shall at no time exceed
$15,000,000.

“Consolidated Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Assets to (b) the sum of the aggregate amount of
Revolving Borrowings and Term Loans then outstanding.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a Consolidated basis, all Capital Expenditures but excluding
expenditures to the extent made with the proceeds of any Involuntary Disposition
used to purchase property that is useful in the business of the Borrower and its
Subsidiaries.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) non-cash charges and losses (excluding any such non-cash charges or losses
to the extent (A) there were cash charges with respect to such charges and
losses in past accounting periods or (B) there is a reasonable expectation that
there will be cash charges with respect to such charges and losses in future
accounting periods), (v) in connection with any Permitted Acquisition, all
reasonable transaction fees, costs, charges and expenses incurred before or
within 120 days following the consummation of such acquisition in the aggregate
amount not to exceed $1,000,000 per four Fiscal Quarter

 

7



--------------------------------------------------------------------------------

period, and (vi) fees, expenses and charges (whether cash or non-cash) incurred
in connection with the termination of any derivative or hedging financial
instrument during the Fiscal Year ending January 31, 2021, less (c) without
duplication and to the extent reflected as a gain or otherwise included in the
calculation of Consolidated Net Income for such period (i) non-cash gains
(excluding any such non-cash gains to the extent (A) there were cash gains with
respect to such gains in past accounting periods or (B) there is a reasonable
expectation that there will be cash gains with respect to such gains in future
accounting periods).

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate
amount of all non-financed cash Consolidated Capital Expenditures; provided
that, Capital Expenditures of the Borrower and its Subsidiaries incurred in
connection with the implementation of new enterprise resource planning software
and systems not to exceed an aggregate amount of $2,500,000, shall be excluded
from the deduction in this clause (a)(ii), less (iii) Restricted Payments paid
in cash, less (iv) the aggregate amount of all federal, state, local and foreign
income taxes paid in cash to (b) the sum of (i) Consolidated Interest Charges to
the extent paid in cash, and (ii) the aggregate principal amount of all
redemptions or similar acquisitions for value of outstanding Consolidated Funded
Indebtedness or regularly scheduled principal payments on Consolidated Funded
Indebtedness, but excluding (x) any such payments to the extent refinanced
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 7.02, in each case, of or by the Borrower and its Subsidiaries for
the most recently completed Measurement Period and (y) for avoidance of doubt,
(A) any such intercompany payments made in connection with the closing of this
Agreement to refinance the Existing Danish Term Loan or in respect of the
termination of hedging arrangements previously entered into by the Borrower or
any of its Subsidiaries with respect to the Existing Term Loans, (B) the Closing
Date Prepayment, or (C) payments by the Borrower and its Subsidiaries to the
Lender or its affiliates in respect of the termination of hedging arrangements
previously entered into by the Borrower or any of its Subsidiaries with respect
to the Existing Term Loans.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business); (e) all Attributable Indebtedness; (f) all obligations to
purchase, redeem, retire, defease or otherwise make any payment prior to the
Maturity Date in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (f) above of Persons other than the Borrower or any Subsidiary; and
(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary. Notwithstanding the
foregoing, solely for purposes of calculating compliance with the financial
covenants set forth in Section 7.11, Consolidated Funded Indebtedness shall not
include Indebtedness permitted by Section 7.02(g) hereof unless and until such
Indebtedness is confirmed to be unforgivable pursuant to the terms of the
Paycheck Protection Program (in which case the amount thereof included shall be
limited to the principal amount thereof so confirmed to be unforgivable).

 

8



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period. Notwithstanding the
foregoing, solely for purposes of calculating compliance with the financial
covenants set forth in Section 7.11, interest premium payments, debt discount,
fees, charges and related expenses relating to Indebtedness described in
Section 7.02(g) shall be excluded unless and until such Indebtedness is
confirmed to be unforgivable pursuant to the terms of the Paycheck Protection
Program (in which case the amount(s) thereof included shall be limited to the
amount(s) thereof so confirmed to be unforgivable).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses and
charges for such Measurement Period, (b) the net income of any Subsidiary during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Borrower’s equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount as described in clause (b) of
this proviso). Notwithstanding the foregoing, solely for the purpose of
calculating compliance with the financial covenants set forth in Section 7.11 of
this Agreement, Consolidated Net Income shall not include or be increased by the
amount of any cancellation of Indebtedness described in Section 7.02(g) that is
forgiven.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid

 

9



--------------------------------------------------------------------------------

principal amount of any debt instrument) given as consideration in connection
with such Acquisition, (c) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of any Indebtedness
incurred, assumed or acquired by the Borrower or any Subsidiary in connection
with such Acquisition, (d) the amounts of all additional purchase price amounts
in the form of earnouts and other contingent obligations that should be recorded
on the financial statements of the Borrower and its Subsidiaries in accordance
with GAAP in connection with such Acquisition, (e) the amounts of all amounts
paid in respect of covenants not to compete and consulting agreements that
should be recorded on the financial statements of the Borrower and its
Subsidiaries in accordance with GAAP, and other affiliated contracts in
connection with such Acquisition, and (f) the aggregate fair market value of all
other consideration given by the Borrower or any Subsidiary in connection with
such Acquisition. For purposes of determining the Cost of Acquisition for any
transaction, the Equity Interests of the Borrower or any Subsidiary shall be
valued in accordance with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Danish Foreign Accounts” has the meaning specified in Section 6.14(d).

“Danish Krone” means the lawful currency of Denmark.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.02(a) through
(m).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2.00%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2.00%), in each case, to the fullest extent permitted by applicable
Law.

“Designated Lender” shall have the meaning set forth in Section 3.02(b).

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any Subsidiary (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests that do not
constitute Disqualified Equity

 

10



--------------------------------------------------------------------------------

Interests and cash in lieu of fractional shares of such Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than solely for Equity Interests that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests), in whole or in part, on or prior to the date that is
181 days after the Maturity Date, (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other Indebtedness or (ii) any Equity Interest referred to in clause (a) above
(other than solely for Equity Interests that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), in each case at any time on or prior to the date that is 180 days
after the Maturity Date, (c) contains any repurchase obligation that may come
into effect prior to payment in full of all Obligations, (d) requires cash
dividend payments (other than distributions permitted pursuant to
Section 7.06(e)) prior to the date that is 181 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” (or
similar event, however denominated) shall not constitute a Disqualified Equity
Interest if any such requirement becomes operative only after repayment in full
of all the Loans and all other Obligations that are accrued and payable, the
cancellation, expiration or Cash Collateralization of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Division” or “Divide” shall mean, in the event a Loan Party is a limited
liability company, (a) the division of any such Loan Party into two or more
newly formed limited liability companies (whether or not such Borrower is a
surviving entity following any such division) pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or any similar provision under any
similar act governing limited liability companies organized under the laws of
any other State or Commonwealth or of the District of Columbia, or (b) the
adoption of a plan contemplating, or the filing of any certificate with any
applicable Governmental Authority that results or may result in, any such
division.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“Domestic Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is organized under the laws of any political subdivision of the United
States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

11



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lender in such market and as to which a Dollar
Equivalent may be readily calculated. If, after the designation by the Lender of
any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Lender (in the
case of any Loans or Letters of Credit to be denominated in an Alternative
Currency), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the Lender or (d) no longer a currency in which the Lender is
willing to make such Credit Extensions (each of (a), (b), (c), and (d) a
“Disqualifying Event”), then the Lender shall promptly notify the Borrower, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within, five (5) Business
Days after receipt of such notice from the Lender, the Borrower shall repay all
Loans in such currency to which the Disqualifying Event applies or convert such
Loans into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity

 

12



--------------------------------------------------------------------------------

or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by a Loan Party of its Equity Interests as
consideration for a Permitted Acquisition. The term “Equity Issuance” shall not
be deemed to include any Disposition or any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate or (g) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period, with respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Lender, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Lender from time to time) (in such case, the “LIBOR
Rate”) at or about 11:00 a.m. (London time) on the Rate Determination Date, for
deposits in the relevant currency, with a term equivalent to such Interest
Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Lender, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Lender from time to time) (in such case, the “CDOR Rate”) at
or about 10:00 a.m. (Toronto, Ontario time) on the first day of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Lender) or if
such day is not a Business Day, then on the immediately preceding Business Day)
with a term equivalent to such Interest Period;

 

13



--------------------------------------------------------------------------------

(iii) with respect to any Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Lender and the relevant Lenders pursuant to Section 1.09(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection with any rate set forth in this definition, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender and (ii) if the
Eurocurrency Rate shall be less than one percent (1.00%), such rate shall be
deemed one percent (1.00%) for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” has the meaning specified in Section 6.14(d).

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property; (b) unless requested by the Lender, any Intellectual
Property for which a perfected Lien thereon is not effected either by filing of
a Uniform Commercial Code financing statement or by appropriate evidence of such
Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office; (c) unless requested by Lender, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code; and (d) unless requested by Lender if an Event of Default has
occurred and is continuing, the Equity Interests of any Immaterial Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.11 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

14



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes, imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of the Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) the Lender acquires such
interest in the Loan or Commitment or (ii) the Lender changes its lending
office, except, in each case, to the extent that, pursuant to Section 3.01,
amounts with respect to such Taxes were payable to the Lender immediately before
it changed its lending office, or (c) Taxes attributable to the Lender’s failure
to comply with Section 3.01(d).

“Existing Credit Agreement” has the meaning assigned to such term in the
Preamble hereto.

“Existing Obligations” has the meaning assigned to such term in the Preamble
hereto.

“Existing Revolving Commitments” has the meaning assigned to such term in the
Preamble hereto.

“Existing Revolving Loans” has the meaning assigned to such term in the Preamble
hereto.

“Existing Term Loans” has the meaning assigned to such term in the Preamble
hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business constituting proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings and proceeds of
Involuntary Dispositions), indemnity payments and any purchase price adjustments
(to the extent that such indemnity payments or purchase price adjustments are
received in connection with an acquisition that was financed with the proceeds
of any Loans); provided, however, that an Extraordinary Receipt shall not
include (a) cash receipts from proceeds of insurance, indemnity payments or
purchase price adjustments to the extent that such proceeds, awards or payments
are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto or
(b) with respect to proceeds of insurance, to the extent that the amounts so
received are applied within one hundred eighty (180) days of receipt of such
amounts for the purpose of repairing or remedying the condition giving rise to
the claim for insurance or to replace the affected property or assets with
assets used or useful in the business of such Person.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Office” means the office designated by the Lender through which the
Lender will perform its obligations under this Agreement.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all of the Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Lender shall have been made).

 

15



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Lender.

“Fee Letter” means that certain letter agreement dated as of the Closing Date,
between the Borrower and the Lender, as amended, modified, supplemented or
restated from time to time.

“Fiscal Quarter” means each fiscal quarter of the Borrower, as set forth on
Schedule 1.01(c) attached hereto.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Accounts” means the deposit accounts and the securities accounts held
by the Borrower outside of the United States.

“Foreign Subsidiary Accounts” has the meaning specified in Section 6.14(d).

“Foreign Cash Equivalents” means Investments denominated in Dollars, Canadian
Dollars, Sterling, Euro or Danish Krone wholly owned by any of the Foreign
Subsidiaries free and clear of all Liens (other than Permitted Liens) and not
guaranteed by any member of the Group in: (a) certificates of deposit maturing
within one year after the date of acquisition thereof and issued by a bank or
financial institution that (i) is organized under the laws of the United
Kingdom, Canada, the Republic of Ireland, Denmark, France or Germany, (ii) which
has a rating for its long-term unsecured and non-credit-enhanced debt
obligations of at least “Prime-1” (or the then equivalent grade) by Moody’s, at
least “F1” (or the then equivalent grade) by Fitch Ratings Ltd or at least “A-1”
(or the then equivalent grade) by S&P, and (iii) has combined capital and
surplus of at least $1,000,000,000; (b) readily marketable debt obligations
issued or directly and fully guaranteed by the government of the United Kingdom,
Canada, the Republic of Ireland, Denmark, France or Germany, or by any agency or
instrumentality of any of them having an equivalent credit rating, maturing
within twelve (12) months from the date of acquisition thereof and not
convertible or exchangeable to any other security; provided that the full faith
and credit of such foreign country is pledged in support thereof and that
obligations issued by such foreign country, agency or instrumentality are rated
at least “Prime-1” (or the then equivalent grade) by Moody’s, at least “F1” (or
the then equivalent grade) by Fitch Ratings Ltd or at least “A-1” (or the then
equivalent grade) by S&P; (c) commercial paper not convertible or exchangeable
to any other security for which a recognised trading market exists issued by any
Person organized under the laws of the United Kingdom, Canada, the Republic of
Ireland, Denmark, France or Germany which matures within one year after the date
of acquisition thereof and which has a credit rating of at least “Prime-1” (or
the then equivalent grade) by Moody’s, at least “F1” (or the then equivalent
grade) by Fitch Ratings Ltd or at least “A-1” (or the then equivalent grade) by
S&P; or (d) money market funds which invest substantially all their assets in
securities of the types described in paragraphs (a) to (c) above which have a
credit rating of at least “Prime-1” (or the then equivalent grade) by Moody’s,
at least “F1” (or the then equivalent grade) by Fitch Ratings Ltd or at least
“A-1” (or the then equivalent grade) by S&P, in each case to the extent that
investment can be turned into cash on not more than 30 days’ notice.

 

16



--------------------------------------------------------------------------------

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower as are
listed on the signature pages hereto as “Guarantors” and any other Subsidiaries
of the Borrower as may from time to time become a party to this Agreement as a
Guarantor pursuant to Section 6.13, and (b) the Borrower with respect to Secured
Obligations owing by any Loan Party arising under Secured Cash Management
Agreements and Secured Hedge Agreements and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 9.01 and 9.11) under the
Guaranty.

 

17



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means any Subsidiary of the Borrower as to which, as of
any relevant date of determination, (a) the consolidated total assets of such
Subsidiary do not exceed an amount equal to 5.0% of the consolidated total
assets of the Borrower and its Subsidiaries as of the last day of the most
recently ended fiscal quarter and (b) the revenues of such Subsidiary for such
fiscal quarter do not exceed an amount equal to 5.0% of the consolidated
revenues of the Borrower and its Subsidiaries for such quarter; provided that
Immaterial Subsidiaries shall not account for, in the aggregate, (i) more than
10% of such consolidated total assets, or (ii) more than 10% of such
consolidated revenues, each as described in the previous sentence.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all Disqualified Equity Interests of such Person, valued at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

18



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. In calculating “Indebtedness” hereunder, Indebtedness
described in Section 7.02(g) shall be excluded unless and until such
Indebtedness has been confirmed to be unforgivable (in which case the amount
thereof included shall be limited to the amount thereof so confirmed to be
unforgivable) in accordance with the Paycheck Protection Program; provided,
however, that any cash interest payments actually paid on such Indebtedness
shall be included in calculation of interest payments on Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.02(d).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan,
the last Business Day of each Fiscal Quarter and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2) or three (3) months thereafter (in each case, subject to availability for
the interest rate applicable to the relevant currency), as selected by the
Borrower in the applicable Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

19



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person consisting of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of Indebtedness of, or purchase or other acquisition
of any other Indebtedness or interest in, another Person (including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guarantees Indebtedness of such other Person), or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of
Section 6.13.

“Judgment Currency” has the meaning specified in Section 10.20.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” means Bank of America, N.A. (or any of its designated branch offices or
affiliates) and its successors and assigns. The term “Lender” shall include any
Designated Lender.

 

20



--------------------------------------------------------------------------------

“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 1.01(a) with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify the Borrower; which office may include any
Affiliate of the Lender or any domestic or foreign branch of the Lender or such
Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars and Euros, in each case as long as there
is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
collateral deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property and
any financing lease having substantially the same economic effect as any of the
foregoing).

“Liquidity” means the unrestricted cash and Cash Equivalents of the Borrower.

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Term Loan or a Revolving Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty,
(c) the Collateral Documents, (d) the Fee Letter, (e) each Issuer Document,
(f) each Joinder Agreement, (g) any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.12, and (h) all other
certificates, agreements, documents and instruments executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing (but
specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit C or such other form as may be approved by the Lender (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

21



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by the Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which the Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Lender under any Loan Document, or of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means (a) with respect to the Revolving Facility, June 15, 2022
and (b) with respect to the Term Facility, June 15, 2022; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower; provided for purposes of
calculation of any item in a financial ratio or a financial covenant, any
Acquisition or Disposition occurring during or after such Measurement Period
shall be calculated on a Pro Forma Basis.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.12(a)(i) or (a)(ii), an amount equal to one hundred five
percent (105%) of the Outstanding Amount of all L/C Obligations, and
(d) otherwise, an amount equal to one hundred five percent (105.0%) of the
Outstanding Amount of all applicable Obligations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Lender (or a
trustee for the benefit of the Lender) for the benefit of the Secured Parties in
any Mortgaged Properties, in form and substance satisfactory to the Lender,
including without limitation, that certain Open-End Mortgage Deed to Secure
Present and Future Loans under Chapter 25 of Title 34 of the Rhode Island
General Laws, Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated as of the Closing Date made by the Borrower in favor of the Lender,
as amended, modified, supplemented or restated from time to time.

“Mortgaged Property” means any owned property of a Loan Party listed on Schedule
5.20(g)(i) and any other owned real property of a Loan Party that is or will
become encumbered by a Mortgage in favor of the Lender in accordance with the
terms of this Agreement.

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on Schedule
1.01(d) attached hereto.

 

22



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and sales commissions), (b) taxes paid or
payable as a result thereof, (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien on the related property; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, provided that with respect
to any Disposition or Involuntary Disposition, and (d) so long as no Event of
Default exists, all money actually reinvested within one hundred eighty
(180) days of receipt of such cash proceeds to replace the affected assets with
assets used or useful in the business, or repair, replace or reconstruct damaged
property or property affected by loss, destruction, damage, condemnation,
confiscation, requisition, seizure or taking, as applicable, and in each case,
only if such proceeds are held in a deposit account subject to the control of
Lender until such proceeds are actually applied to replace, repair or
reconstruct such property, as the case may be (with such proceeds remaining in
such deposit account after the one hundred eighty (180) period day set forth
above constituting Net Cash Proceeds received by a Loan Party immediately after
the expiration of such period).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

23



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to the Lender, any Taxes now or
hereafter imposed as a result of a present or former connection between the
Lender and the jurisdiction (or any political subdivision thereof) imposing such
charge (other than connections arising from the Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document).

“Other Taxes” means all present or future documentary, stamp, court, intangible,
recording, filing or similar Taxes that arise from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, any Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans and Revolving Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant Register” has the meaning set forth in Section 2.14(b).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

24



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a) no Default shall then exist or would exist after giving effect thereto;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis, the
Loan Parties are in Pro Forma Compliance;

(c) the Lender shall have received (or shall receive within 30 days after the
closing of such Acquisition) a first priority perfected security interest
(subject only to Permitted Liens) in all property (including, without
limitation, Equity Interests) acquired with respect to the Target in accordance
with the terms of Section 6.13 and the Target, if a Person, (i) shall become a
wholly-owned Subsidiary of a Loan Party and, if the Target is a Foreign
Subsidiary, the Loan Parties shall comply with the limitations set forth in
Section 7.03 and (ii) shall, within 30 days after the closing of such
Acquisition, a Joinder Agreement in accordance with the terms of Section 6.13;
provided that, for the avoidance of doubt, if the Target is not a Domestic
Subsidiary, the Lender shall have received a security interest only to the
extent required by the terms of Section 6.13;

(d) the Lender shall have received at least twenty (20) days prior to the
consummation of such Acquisition (i) a description of the material terms of such
Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
in each case that ended at least, in the case of such annual financial, 120
days, or in the case of any such quarterly financial statements, 60 days prior
to the date of consummation of such Acquisition, (iii) consolidated projected
income statements of the Borrower and its Subsidiaries (giving effect to such
Acquisition), and (iv) not less than five (5) Business Days prior to the
consummation of any Permitted Acquisition, a certificate substantially in the
form of Exhibit D, executed by a Responsible Officer of the Borrower certifying
that such Permitted Acquisition complies with the requirements of this
Agreement;

(e) the Target shall have earnings before interest, taxes, depreciation and
amortization for the four (4) fiscal quarter period prior to the acquisition
date in an amount greater than $0, with respect to any acquisition where the
cash portion of the total consideration to be paid upon consummation of such
acquisition is $5,000,000 or more;

(f) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target;

(g) after giving effect to such Acquisition and any Borrowings made in
connection therewith, the aggregate Liquidity plus Availability shall be in the
aggregate at least $5,000,000, provided that of such aggregate amount, at least
$2,500,000 must be attributable to Liquidity;

 

25



--------------------------------------------------------------------------------

(h) the Cost of Acquisition paid by the Loan Parties and their Subsidiaries
(i) in connection with any single Acquisition shall not exceed $10,000,000 and
(ii) for all Acquisitions made during the term of this Agreement shall not
exceed $20,000,000; and

(i) the closing of such Acquisition shall occur on or after January 31, 2021.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiaries,
provided that (a) if the transferor is a U.S. Loan Party the transfer must be to
a U.S. Loan Party or the transfer must be otherwise permitted as an Investment
by Section 7.03, (b) if the transferor is a Foreign Obligor the transfer must be
to a Loan Party or the transfer must be an Investment otherwise permitted by
Section 7.03, (c) Dispositions of accounts receivable in connection with the
collection or compromise thereof; (d) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; and (e) the sale or disposition of cash or
Cash Equivalents for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Closing Field Exam” has the meaning assigned to such term in
Section 6.16(c).

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business, for any Acquisition, or
for any Restricted Payment, whether actual or proposed, for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
each such transaction or proposed transaction shall be deemed to have occurred
on and as of the first day of the relevant Measurement Period, and the following
pro forma adjustments shall be made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

 

26



--------------------------------------------------------------------------------

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interest” means any Equity Interest that is not a Disqualified
Equity Interest.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.

“Register” has the meaning specified in Section 2.14(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Lender or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Lender. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party and not in such
person’s individual capacity. To the extent requested by the Lender, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Lender, appropriate authorization documentation, in form and
substance satisfactory to the Lender.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now

 

27



--------------------------------------------------------------------------------

or hereafter outstanding, (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares (or equivalent) of any class of Equity Interests of the Borrower or
any of its Subsidiaries, now or hereafter outstanding, and (c) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding.

“Restricted Payments Conditions” means, for any Restricted Payment, that (a) no
Default or Event of Default has occurred and is continuing, (b) the Loan Parties
are in Pro Forma Compliance with the financial covenants set forth in
Section 7.11, and (c) Liquidity plus Availability is equal to at least
$5,000,000.

“Restricted Payments Milestone” means that the Borrower has achieved and
delivered Compliance Certificates confirming the achievement, as of the end of
any Fiscal Quarter ending on or after January 31, 2021, of Consolidated EBITDA
measured on a trailing twelve (12) month basis of at least $12,000,000 for the
two (2) consecutive fiscal quarters then ended.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Lender shall determine; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance,
amendment and/or extension of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of any payment by the Lender under any Letter of Credit
denominated in an Alternative Currency, and (iii) such additional dates as the
Lender shall determine.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01(b).

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01(b) and (b) issue Letters of Credit for
the account of the Borrower pursuant to Section 2.03. The Revolving Commitment
on the Closing Date is $10,000,000.

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Prepayment Amounts” has the meaning set forth in
Section 2.05(b)(iii).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Lender to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency.

 

28



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and the Lender or an Affiliate of
the Lender.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required or not prohibited under Article VI or VII
between any Loan Party and any of its Subsidiaries and the Lender or an
Affiliate of the Lender.

“Secured Obligations” means (a) all Obligations, (b) all obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements, and
(c) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Secured Obligations of a the Borrower
and each Guarantor shall exclude any Excluded Swap Obligations with respect to
such Person.

“Secured Parties” means, collectively, the Lender (including any Designated
Lenders) the Affiliates of the Lender party to Secured Cash Management
Agreements and Secured Hedge Agreements and the Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the Security and Pledge Agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit E.

“Solvent” and “Solvency” mean, with respect to any Person or group of Persons
taken together on a Consolidated basis on any date of determination, that on
such date (a) the fair value of the property of such Person or group is greater
than the total amount of liabilities, including contingent liabilities, of such
Person or group, (b) the present fair saleable value of the assets of such
Person or group is not less than the amount that will be required to pay the
probable liability of such Person or group on its debts as they become absolute
and matured, (c) such Person or group does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s or group’s ability
to pay such debts and liabilities as they mature, (d) such Person or group is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s or group’s property would constitute
an unreasonably small capital, and (e) such Person or group is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

29



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.11).

“Spot Rate” for a currency means the rate determined by the Lender to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Lender may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment to the prior payment of the
Secured Obligations and (b) contains other terms, including without limitation,
standstill, interest rate, maturity and amortization, and insolvency-related
provisions, in all respects acceptable to the Lender in its sole discretion.

“Subordinated Debt Documents” means all agreements (including without limitation
intercreditor agreements, instruments and other documents) pursuant to which
Subordinated Debt has been or will be issued or otherwise setting forth the
terms of any Subordinated Debt.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

30



--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Lender to
be a suitable replacement) is open for the settlement of payments in Euro.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), fees, assessments or other charges
of whatever nature now or hereafter imposed by any Governmental Authority and
all interest, penalties, additions to tax or similar liabilities with respect to
such taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), fees, assessments or other charges.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by the Lender pursuant to Section 2.01(a).

“Term Commitment” means the Lender’s obligation to make the Term Loan to the
Borrower pursuant to Section 2.01(a). The Term Commitment on the Closing Date
shall be $15,232,000.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitment at such time and (b) thereafter, the
aggregate principal amount of the Term Loans outstanding at such time.

“Term Loan” means the advance made by the Lender under the Term Facility
pursuant to Section 2.01(a).

“Threshold Amount” means $1,000,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 

31



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States, any state thereof, or the District of Columbia.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02

Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such

 

32



--------------------------------------------------------------------------------

references appear, (v) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Any
and all references to “Borrower” regardless of whether preceded by the term a,
any, each of, all, and/or, or any other similar term shall be deemed to refer,
as the context requires, to each and every (and/or any one or all) parties
constituting the Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03

Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements in respect of the fiscal year ended December 31,
2017 for all purposes of this Agreement, notwithstanding any change in GAAP
pursuant to FASB ASC 842 or otherwise relating thereto, unless the parties
hereto shall enter into a mutually acceptable amendment addressing such changes,
as provided for above.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or Lender shall so request, the Lender and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.

 

33



--------------------------------------------------------------------------------

1.04

Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05

Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurocurrency Rate” or with
respect to any comparable or successor rate thereto.

 

1.06

Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07

UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08

Exchange Rates; Currency Equivalents.

(a) The Lender shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Lender.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Lender.

 

34



--------------------------------------------------------------------------------

1.09

Additional Alternative Currencies.

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Lender, and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Lender.

(b) Any such request shall be made to the Lender not later than 11:00 a.m.,
twenty (20) Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Lender in its sole discretion).

(c) If the Lender consents to making Eurocurrency Rate Loans or Letters of
Credit in such requested currency and the Lender reasonably determines that an
appropriate interest rate is available to be used for such requested currency,
the Lender shall so notify the Borrower and may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans
or the issuance of Letters of Credit, as applicable.

1.10 Change of Currency. Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the Closing Date shall
be redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Lender may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Lender may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

35



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Loans.

(a) Term Borrowing. Immediately prior to the effectiveness of this Agreement,
the Existing U.S. Term Loan and the Existing Danish Term Loan were outstanding
under the Existing Credit Agreement (the “Existing Term Loans”) in an aggregate
principal amount equal to $10,232,000 (after giving effect to the prepayment of
the Existing Term Loans by the Borrower on the Closing Date, in an aggregate
principal amount of $1,500,000 (such prepayment, the “Closing Date Prepayment”))
and the Existing Revolver Outstandings were outstanding under the Existing
Credit Agreement in an aggregate principal amount equal to $11,500,000. On the
date hereof and after giving effect to the Closing Date Prepayment, the Existing
Term Loans and $5,000,000 of Existing Revolver Outstandings shall be converted
to and shall be deemed to be, and hereby constitute, on the Closing Date, the
“Term Loan” hereunder, which shall be outstanding in the aggregate principal
amount of $15,232,000.

(b) Revolving Borrowings. Immediately prior to the effectiveness of this
Agreement, the Existing Revolver Outstandings were outstanding in an aggregate
principal amount equal to $11,500,000. On the date hereof, $6,500,000 of the
Existing Revolver Outstandings shall be converted to and shall be deemed to be,
and hereby constitute, on the Closing Date, “Revolving Loans” hereunder. After
giving effect to the foregoing sentence, the remaining undrawn principal amount
of the “Revolving Commitment” hereunder shall be $3,500,000. Subject to the
terms and conditions set forth herein, the Lender agrees to make loans (each
such loan, a “Revolving Loan”) to the Borrower, in Dollars or in one or more
Alternative Currencies, from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Revolving Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility and (ii) the aggregate
Outstanding Amount of all Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit. Within the limits of the Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein; provided, however, any Revolving Borrowings
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter not less than three (3) Business Days prior to the date
of such Revolving Borrowing.

 

2.02

Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2) or three (3) months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Lender not later than 11:00 a.m. (i) four (4) Business Days prior to the

 

36



--------------------------------------------------------------------------------

requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five (5) Business Days (or six
(6) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrower, conversion or continuation of Eurocurrency Rate
Loans denominated in Alternative Currencies. Not later than 11:00 a.m., (i)
three (3) Business Days before the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
(4) Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrower, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Lender shall notify the Borrower (which notice may be by telephone) whether
or not the requested Interest Period is available. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be, unless otherwise agreed
by Lender, in a principal amount of the Dollar Equivalent of $250,000 or a whole
multiple of the Dollar Equivalent of $100,000 in excess thereof (or, in
connection with any conversion or continuation of a Term Loan, if less, the
entire principal thereof then outstanding). Except as provided in
Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be,
unless otherwise agreed by Lender, in a principal amount of the Dollar
Equivalent of $250,000 or a whole multiple of the Dollar Equivalent of $100,000
in excess thereof (or, in connection with any conversion or continuation of a
Term Loan, if less, the entire principal thereof then outstanding). Each Loan
Notice (whether telephonic or written) shall specify (A) the applicable Facility
and whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Loans, as the case may be, under
such Facility, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (E) if
applicable, the duration of the Interest Period with respect thereto, and
(F) the currency of the Loans to be borrowed. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Except as permitted pursuant to Section 2.02(c), no Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be repaid in the original currency of such Loan and reborrowed in
the other currency.

(b) Advances. Following receipt of a Loan Notice for a Facility, upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the Lender shall
make the requested funds available to the Borrower either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.

(c) Eurocurrency Rate Loans. Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Lender, and the Lender may demand that any or all of
the outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

37



--------------------------------------------------------------------------------

(d) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than three (3) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
Facility.

 

2.03

Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or any of its domestic Subsidiaries or, in the
Lender’s sole and absolute discretion any of its Foreign Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (B) to honor drawings under the Letters of Credit; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility and (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Lender has approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Lender has approved such expiry
date.

(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing the
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

(D) the issuance of the Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally;

(E) except as otherwise agreed by the Lender, the Letter of Credit is in an
initial stated amount less than $50,000;

 

38



--------------------------------------------------------------------------------

(F) except as otherwise agreed by the Lender, the Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(H) the Lender does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iii) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower and/or such Subsidiary, as required by the L/C Issuer. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the Lender, by personal delivery or by any other means acceptable to the
Lender. Such Letter of Credit Application must be received by the Lender not
later than 11:00 a.m. at least five (5) Business Days (or such later date and
time as the Lender may agree in a particular instance in its sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
Lender: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof and in the absence
of specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Lender may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Lender (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the Lender
may require. Additionally, the Borrower shall furnish to the Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the Lender may require.

(ii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole discretion, agree to issue a standby
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Lender to prevent any such extension at least once in
each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by

 

39



--------------------------------------------------------------------------------

giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve (12) month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Lender, the Borrower shall not be required to make a specific request to the
Lender for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lender shall permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Lender shall not permit any such extension if
(A) the Lender has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and directing the Lender not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the Lender may, in its sole discretion, agree to issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”). Unless otherwise directed by the Lender, the Borrower shall not be
required to make a specific request to the Lender to permit such reinstatement.
Once an Auto-Reinstatement Letter of Credit has been issued, except as provided
in the following sentence, the Lender may reinstate all or a portion of the
stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the Lender to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the Lender shall not permit such reinstatement if
it has received a notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Reinstatement Deadline
from the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and directing the Lender not to permit
such reinstatement.

(c) Drawings and Reimbursements. Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the Lender
shall notify the Borrower thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Borrower shall reimburse the Lender in such
Alternative Currency, unless (i) the Lender (at its option) shall have specified
in such notice that it will require reimbursement in Dollars, or (ii) in the
absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified the Lender promptly following receipt of the notice of drawing
that the Borrower will reimburse the Lender in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Lender shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 2:00 p.m. on the date of any payment by the Lender under
a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by the Lender under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the Lender in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c) and (B) the Dollar amount paid by the Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the Lender for
the loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing. If the Borrower fails to so
reimburse the Lender by such time, the Borrower shall be deemed to have
requested a

 

40



--------------------------------------------------------------------------------

Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans. Any notice given by the Lender pursuant to this
Section 2.03(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Lender or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Borrower or any waiver by the Lender
which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or

 

41



--------------------------------------------------------------------------------

(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

(e) Role of the Lender. The Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in Section 2.03(d). In furtherance
and not in limitation of the foregoing, the Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Lender shall not be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The Lender may send a Letter of Credit or conduct
any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.

(f) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Lender and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Lender shall not be responsible to the
Borrower for, and the Lender’s rights and remedies against the Borrower shall
not be impaired by, any action or inaction of the Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Lender or the beneficiary is located, the practice stated
in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade—International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(g) Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (A) due and payable on the first Business Day following each
Fiscal Quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (B) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

42



--------------------------------------------------------------------------------

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Lender hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Reserved.

2.05 Prepayments.

(a) Optional. The Borrower may, upon notice to the Lender pursuant to delivery
to the Lender of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Term Loans and/or Revolving Loans in whole or in part without
premium or penalty subject to Section 3.05; provided that, unless otherwise
agreed by the Lender (A) such notice must be received by Lender not later than
11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four (4) Business Days (or
five (5), in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $250,000 or a whole multiple of $100,000 in
excess thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date, the
currency and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof in inverse order of
maturity.

(b) Mandatory.

(i) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Term Loan and the Revolving Loans and/or Cash Collateralize the L/C Obligations
as hereinafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds received by any Loan Party or any Subsidiary, from all Dispositions
(other than Permitted Transfers) and Involuntary Dispositions within five
(5) days of the date of such Disposition or Involuntary Disposition, provided
that such prepayment shall only be made to the extent Net Cash Proceeds exceeds
$1,000,000 in the aggregate in a fiscal year.

(ii) Equity Issuance. Immediately upon the receipt by the Borrower or any
Domestic Subsidiary of the Net Cash Proceeds of any Equity Issuance that are not
used or to be used within

 

43



--------------------------------------------------------------------------------

thirty (30) days to consummate a Permitted Acquisition or Permitted Investment,
the Borrower shall prepay the Term Loan and the Revolving Loans and/or Cash
Collateralize the L/C Obligations, as applicable, as hereinafter provided in an
aggregate amount equal to 100% of such Net Cash Proceeds.

(iii) Debt Issuance. Immediately upon the receipt by the Borrower or any
Domestic Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower
shall prepay the Term Loan and the Revolving Loans and/or Cash Collateralize the
L/C Obligations, as applicable, as hereinafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds.

(iv) Extraordinary Receipts. Immediately upon receipt by the Borrower or any
Domestic Subsidiary of any Extraordinary Receipt received by or paid to or for
the account of any Loan Party or any of its Subsidiaries, and not otherwise
included in clause (i), (ii) or (iii) of this Section, the Borrower shall prepay
the Term Loan and the Revolving Loans and/or Cash Collateralize the L/C
Obligations, as applicable, as hereinafter provided in an aggregate principal
amount equal to 100% of all Net Cash Proceeds received therefrom.

(v) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of Section 2.05(b)(i)-(iv) shall be applied, first, to the principal
repayment installments of the relevant Term Loan in inverse order of maturity,
including, without limitation, the final principal repayment installment on the
Maturity Date, and, second, if such prepayment is by the Borrower, to the
Revolving Facility in the manner set forth in clause (vii) of this
Section 2.05(b).

(vi) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrower shall
immediately prepay Revolving Loans (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(vi) unless, after the prepayment of the Revolving Loans, the
Total Revolving Outstandings exceed the Revolving Facility at such time.

(vii) Application of Other Payments. Prepayments of the Revolving Facility made
pursuant to this Section 2.05(b), first, shall be applied to the outstanding
Revolving Loans, and, second, shall be used to Cash Collateralize the remaining
L/C Obligations; and, in the case of prepayments of the Revolving Facility
required pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all Revolving
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full (the sum of such prepayment amounts, cash
collateralization amounts and remaining amount being, collectively, the
“Revolving Prepayment Amounts”) may be retained by the Borrower and its Domestic
Subsidiaries for use in the ordinary course of its business, and the Revolving
Facility shall not be automatically reduced by any Revolving Prepayment Amount.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party that has provided Cash
Collateral) to reimburse the Lender.

(viii) Alternative Currencies. If the Lender notifies the Borrower at any time
that the Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize Letters of Credit in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 

44



--------------------------------------------------------------------------------

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Lender, terminate the
Revolving Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Facility or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Lender not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $500,000 or
any whole multiple of $100,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Facility or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

(b) Mandatory.

(i) The Term Commitment shall be automatically and permanently reduced to zero
on the Closing Date, after giving effect

to Section 2.01(a).

(ii) Reserved.

(iii) If after giving effect to any reduction or termination of the Revolving
Commitment under this Section 2.06, the Letter of Credit Sublimit or the
Alternative Currency Sublimit exceeds the Revolving Facility at such time, the
Letter of Credit Sublimit or the Alternative Currency Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

(c) Payment of Fees. All fees in respect of the Revolving Facility accrued until
the effective date of any termination of the Revolving Facility shall be paid on
the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Lender the aggregate principal
amount of the Term Loan outstanding in installments, with each payment of the
Term Facility to be due and payable on the last day of each Fiscal Quarter of
the Borrower (commencing with the Fiscal Quarter ending July 31, 2020) in the
applicable amount in accordance with the following schedule (which amount shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02:

 

Fiscal Quarter Ending    Installment Amount

July 31, 2020 and October 31, 2020

   $802,000

January 31, 2021

   $1,052,000

April 30, 2021

   $1,144,000

 

45



--------------------------------------------------------------------------------

July 31, 2021, October 31, 2021, January 31, 2022 and April 30, 2022   
$1,394,000

Maturity Date

   Aggregate Principal Amount Outstanding

; provided, however, that (i) the final principal repayment installment of the
Term Loan shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date and (ii) (A) if any principal repayment
installment to be made by the Borrower (other than principal repayment
installments on Eurocurrency Rate Loans) shall come due on a day other than a
Business Day, such principal repayment installment shall be due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be and (B) if any principal
repayment installment to be made by the Borrower on a Eurocurrency Rate Loan
shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.

(b) Revolving Loans. The Borrower shall repay to the Lender on the Maturity Date
for the Revolving Facility the aggregate principal amount of all Revolving Loans
outstanding on such date.

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate for such Facility; and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for such Facility. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a rate that is less than one percent (1.00%), such rate shall be
deemed one percent (1.00%) for purposes of this Agreement.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Lender such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Lender, while any Event of Default exists
(including a payment default), all outstanding Obligations (including Letter of
Credit Fees) may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

46



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsection (g) of Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Lender a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Revolving Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each Fiscal
Quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Lender, in Dollars, such fees as
shall have been separately agreed upon in writing (including, without
limitation, amounts set forth in the Fee Letter) in the amounts and at the times
so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11, bear interest for one (1) day. Each determination by
the Lender of an interest rate or fee hereunder shall be conclusive and binding
for all purposes, absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lender
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender promptly on demand by the Lender (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest

 

47



--------------------------------------------------------------------------------

and fees actually paid for such period. This paragraph shall not limit the
rights of the Lender under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

2.11 Payments Generally.

All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Lender at the Lender’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Lender at the
Lender’s Office in such Alternative Currency and in Same Day Funds not later
than the Applicable Time specified by the Lender on the dates specified herein.
Without limiting the generality of the foregoing, the Lender may require that
any payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. All
payments received by the Lender (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Lender, in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Subject to Section 2.07(a) and as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

2.12 Cash Collateral.

(a) Certain Credit Support Events. If (i) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, or (ii) the
Borrower shall be required to provide Cash Collateral pursuant to the terms
hereof, the Borrower shall immediately following any request by the Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount. Additionally, if the Lender notifies the Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then within two (2) Business Days
after receipt of such notice, the Borrower shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

(b) Grant of Security Interest. The Borrower hereby grants to (and subjects to
the control of) the Lender and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.12(c). If at any time the Lender determines
that Cash Collateral is subject to any right or claim of any Person other than
the Lender, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Lender, pay or provide to the Lender additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest bearing deposit accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

48



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.12 or Sections
2.03, 2.05 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
secure obligations shall be released promptly following the determination by the
Lender that there exists excess Cash Collateral; provided, however, (i) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (ii) the Person providing Cash Collateral and the Lender may agree that Cash
Collateral shall not be released but instead held to support future anticipated
obligations.

2.13 Reserved.

2.14 Register.

(a) The Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain an account or ledger in which it shall record (i) the
names and addresses of any Persons owning an interest in any Loan or other
Obligation made hereunder, (ii) the amount of each Loan and Borrowing made
hereunder, (iii) the amount of any principal due and payable or to become due
and payable from the Borrower and the interest rate with respect thereto, and
(iv) the other details relating to the Loans and other Obligations (the
“Register”). In order for any sale, assignment, grant of participation or other
transfer of any Loan or other Obligation to become effective, the Lender shall
amend such Register to reflect any sale, assignment, grant of participation or
other transfer otherwise properly affected pursuant to this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Lender shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(b) If at any time the Lender sells a participation, the Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in any
Loan or other Obligation made hereunder (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

49



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Except as required by applicable law, all payments to the Lender made by or
on account of any obligation of any Loan Party hereunder or any other Loan
Document will be made without deduction or withholding for any Taxes with
respect to such payments. If any Taxes are required by applicable law to be
deducted or withheld, the applicable Loan Party agrees to pay the full amount of
such deducted or withheld Taxes to the relevant Governmental Authority and, to
the extent such Taxes are Indemnified Taxes, the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions or withholdings applicable
to additional sums payable under this Section 3.01(a)) the Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The applicable Loan Party shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Lender
timely reimburse it for the payment of, any Other Taxes.

(c) Without duplication of any obligation under this Section 3.01, the
applicable Loan Party will indemnify and hold harmless the Lender, and reimburse
the Lender within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes payable or paid by the Lender or required to be withheld
or deducted from a payment to the Lender by such Loan Party, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth the amount of such payment
or liability delivered to the Loan Party by the Lender shall be conclusive
absent manifest error. The applicable Loan Party will furnish to the Lender,
within thirty (30) days after the date the payment of any withheld Taxes by the
Loan Party to a Governmental Authority pursuant to Section 3.01 is due pursuant
to applicable law, certified copies of tax receipts, or other evidence
reasonably satisfactory to the Lender, evidencing such payment by the Loan
Party.

(d) The Lender shall deliver to the applicable Loan Party on or prior to the
date on which the Lender becomes the Lender under this Agreement (and from time
to time thereafter upon the reasonable request of any Loan Party), properly
completed and executed copies of IRS Form W-9 (or successor form) or applicable
IRS Form W-8 (or successor form) certifying that the Lender is exempt from U.S.
backup withholding Tax. The Lender further agrees that if reasonably requested
by the applicable Loan Party to the extent it is entitled to any other exemption
from or a reduction of withholding Tax with respect to payments made hereunder
or under any other Loan Document, it shall deliver to such Loan Party, at the
time or times reasonably requested by such Loan Party, such properly completed
and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by such Loan Party as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, the Lender, if
reasonably requested by a Loan Party, shall deliver such other documentation
reasonably requested by a Loan Party as will enable such Loan Party to determine
whether or not the Lender is subject to withholding or information reporting
requirements and to enable the Loan Party to comply with such requirements. The
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the applicable Loan Party in writing of its
legal inability to do so. Notwithstanding anything to the contrary in this
Section 3.01, the completion, execution and submission of any documentation
(other than the IRS Form W-9 (or successor form) described in the first sentence
of this Section 3.01(d) or information required to comply with the obligations
of an applicable Loan Party under Common Reporting Standards) shall not be
required if in the Lender’s reasonable judgment such completion execution or
submission would subject the Lender to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of the Lender.

 

50



--------------------------------------------------------------------------------

(e) In addition to the foregoing, if the Lender claims any indemnity payment or
additional payment amounts payable pursuant to this Section 3.01, then at the
request of the applicable Loan Party it shall use reasonable efforts (consistent
with legal and regulatory restrictions) to designate a different lending office
for funding or booking the Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the judgment of the Lender the making of such a filing, change or assignment
would avoid the need for or reduce the amount of any such indemnity payment or
additional amount that may thereafter accrue, would not require the Lender to
disclose any information the Lender deems confidential and would not, in the
sole determination of the Lender, be otherwise disadvantageous to the Lender.
The applicable Loan Party shall pay all reasonable costs and expenses incurred
by the Lender in connection with any such designation or assignment.

(f) If the Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments, including
for additional amounts, made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.01(f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 3.01(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 3.01(f) the
payment of which would place the indemnified party in a less favorable net
after-tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01(f) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

3.02 Illegality.

(a) If Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
Lender to purchase or sell, or to take deposits of, Dollars or any Alternative
Currency in the applicable interbank market, then, on notice thereof by Lender
to the Borrower, (a) any obligation of Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of Lender making or maintaining Base Rate Loans, the interest rate on
which is determined by reference to the Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of Lender shall, if necessary
to avoid such illegality, be determined by Lender without reference to the
Eurocurrency Rate component of the Base Rate, in each case until Lender notifies
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from

 

51



--------------------------------------------------------------------------------

Lender, prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of Lender shall, if necessary to avoid such
illegality, be determined by Lender without reference to the Eurocurrency Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if Lender may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or immediately, if Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans and (ii) if such notice asserts the
illegality of Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Lender shall during the period of such suspension compute
the Base Rate applicable to Lender without reference to the Eurocurrency Rate
component thereof until the Borrower is advised in writing by Lender that it is
no longer illegal for Lender to determine or charge interest rates based upon
the Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, Lender or any Designated Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for Lender or its applicable Designated Lender
to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund or maintain its participation in any Loan or Letter of
Credit or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Credit Extension Lender shall promptly notify the Borrower, and
until such notice by Lender is revoked, any obligation of Lender to issue, make,
maintain, fund or charge interest or fees with respect to any such Credit
Extension shall be suspended, and to the extent required by applicable Law,
cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay
outstanding Obligations) to the extent such illegality is applicable thereto,
(B) to the extent applicable, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by Lender to mitigate or avoid such illegality.

(c) Lender may at its option make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of Lender (a “Designated
Lender”) to make such Credit Extension; provided that any exercise of such
option shall not affect the obligation of the relevant Borrower to repay such
Credit Extension in accordance with the terms of this Agreement; provided,
however, if the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Credit Extension to any Designated Borrower who is organized
under the laws of a jurisdiction other than the United States, a State thereof
or the District of Columbia then, on notice thereof by the Lender to the
Borrower, and until such notice by the Lender is revoked, any obligation of the
Lender or its Designated Lender to issue, make, maintain, fund or charge
interest or fees with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Loan Parties shall, take all reasonable actions requested by the
Lender to mitigate or avoid such illegality. Any Designated Lender shall be
considered a Lender.

3.03 Inability to Determine Rates.

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, the Lender determines that (a) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank eurodollar market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, (c) a fundamental change
has occurred in the foreign exchange or interbank markets with respect to such
Alternative Currency (including, without

 

52



--------------------------------------------------------------------------------

limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) or (d) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lender of funding such Eurocurrency Rate Loan, the Lender will promptly so
notify the Borrower. Thereafter, (i) the obligation of the Lender to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Lender revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. Notwithstanding the foregoing, in the case of such pending
request, the Lender, in consultation with the Borrower, may establish an
alternative interest rate for funding Loans in the applicable currency and
amount, and with the same Interest Period as the Loan requested to be made,
converted or continued, as the case may be in which case, such alternative rate
of interest shall apply with respect to such Loans.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject the Lender to any Taxes with respect to this Agreement or any other
Loan Document, other than (A) Indemnified Taxes, (B) Taxes described in clause
(b) or (c) of the definition of Excluded Taxes and (C) Connection Income Taxes;
or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency Rate
Loans made by the Lender or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to issue any Letter of Credit), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or the Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by or the Letters of Credit issued
by the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

 

53



--------------------------------------------------------------------------------

(c) Mandatory Costs. If Lender incurs any Mandatory Costs attributable to the
Obligations, attributable to a Change in Law, then from time to time the
Borrower will pay (or cause to be paid) to the Lender such Mandatory Costs. Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.

(d) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a), (b) or (c) of this Section
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to the Lender,
(i) as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), and (ii) as long
as the Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice of such additional interest or costs from the
Lender. If the Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

(f) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

54



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the applicable interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and the repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) counterparts of the Security Agreement, each Mortgage
and related Mortgaged Property Support Document and each other Collateral
Document, executed by a Responsible Officer of the applicable Loan Parties and a
duly authorized officer of each other Person party thereto, as applicable and
(iii) counterparts of any other Loan Document, executed by a Responsible Officer
of the applicable Loan Party and a duly authorized officer of each other Person
party thereto.

(b) Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer dated the Closing Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.

 

55



--------------------------------------------------------------------------------

(c) Legal Opinions of Counsel. The Lender shall have received (i) an opinion or
opinions (including an opinion with respect to the Guarantors which are Foreign
Subsidiaries) of counsel for the Loan Parties dated the Closing Date and
addressed to the Lender, in form and substance acceptable to the Lender,
including customary opinions from the Borrower’s Rhode Island and New York
counsel, and (ii) an opinion of Danish counsel to the Lender, addressed to the
Lender and in form and substance acceptable to the Lender.

(d) Financial Statements. The Lender shall have received copies of the financial
statements referred to in Section 5.05, each in form and substance satisfactory
to each of them.

(e) Personal Property Collateral. The Lender shall have received, in form and
substance satisfactory to the Lender:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the United States Patent
and Trademark Office, the United States Copyright Office and such
patent/trademark/copyright filings as requested by the Lender in order to
perfect the Lender’s security interest in the Intellectual Property in the
United States;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank, in each case to the
extent such Pledged Equity is certificated;

(v) to the extent required to be delivered, filed, registered or recorded
pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents (including, if necessary, relevant page(s) of the share
register book of the Borrower showing the pledge registration) and chattel paper
in the possession of any of the Loan Parties, together with allonges or
assignments as may be necessary or appropriate to create and perfect the
Lender’s security interest in the Collateral; and

(f) Real Property Collateral.

(i) The Lender shall have received, in form and substance satisfactory to the
Lender all Mortgaged Property Support Documents with respect to each Mortgaged
Property.

(ii) The Lender shall have received, in form and substance satisfactory to the
Lender, a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by each Loan Party relating thereto.

(g) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Lender shall have received copies of declaration pages, if
requested by the Lender and certificates of insurance evidencing liability,
casualty, property, and business interruption insurance and appropriate
endorsements thereto meeting the requirements set forth herein or in the
Collateral Documents or as required by the Lender.

 

56



--------------------------------------------------------------------------------

(h) Solvency Certificate. The Lender shall have received a Solvency Certificate
signed by a Responsible Officer of the Borrower as to the financial condition,
solvency and related matters of the Borrower and its Subsidiaries, taken
together as a group on a Consolidated basis and each Loan Party, after giving
effect to the initial borrowings under the Loan Documents and the other
transactions contemplated hereby.

(i) Existing Term Loan Repayment. Immediately prior to the effectiveness of this
Agreement, the Borrower shall repay an aggregate principal amount of the
Existing Term Loans equal to $1,500,000.

(j) Loan Notice. The Lender shall have received a Loan Notice with respect to
the Loans to be made on the Closing Date.

(k) Reserved.

(l) Reserved.

(m) Consents. The Lender shall have received evidence that all members, boards
of directors, governmental, shareholder and material third party consents and
approvals necessary in connection with the entering into of this Agreement have
been obtained.

(n) Fees and Expenses. The Lender shall have received all fees and expenses, if
any, owing pursuant to Section 2.09.

(o) Licensing Requirements. The Lender shall have obtained all applicable
licenses, consents, permits and approvals as deemed necessary by the Lender in
order to execute and perform the transactions contemplated by the Loan
Documents.

(p) Due Diligence. The Lender shall have completed a due diligence investigation
of the Borrower and its Subsidiaries in scope, and with results, satisfactory to
the Lender.

(q) Closing Certificate. The Lender shall have received a closing certificate
from a Responsible Officer certifying as to the conditions set forth in
Section 4.02 and as to such matters the Lender reasonably requests or requires.

(r) Other Documents. All other documents provided for herein or which the Lender
may reasonably request or require as set forth on the closing checklist.

(s) Additional Information. Such additional information and materials which the
Lender shall reasonably request or require as set forth on the closing
checklist.

4.02 Conditions to all Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained

 

57



--------------------------------------------------------------------------------

in any document furnished at any time under or in connection herewith or
therewith, shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct on and as of the date of such
Credit Extension and (ii) with respect to representations and warranties that do
not contain a materiality qualification, be true and correct in all material
respects on and as of the date of such Credit Extension, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) Default. No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

(d) Alternative Currency. In the case of a Credit Extension to be denominated in
an Alternative Currency, such currency remains an Eligible Currency.

(e) Legal Impediment. There shall be no impediment, restriction, limitation or
prohibition imposed under Law or by any Governmental Authority, as to the
proposed financing under this Agreement or the repayment thereof or as to rights
created under any Loan Document or as to application of the proceeds of the
realization of any such rights.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of each Organization
Document of each Loan Party provided to the Lender pursuant to the terms of this
Agreement is, as of the date of this provision, a true and correct copy of each
such document, each of which, as of such date, is valid and in full force and
effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other

 

58



--------------------------------------------------------------------------------

organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than a Permitted
Lien) under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, except for
conflicts, breaches or contraventions that could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with (a) the execution, delivery or performance by, any Loan Party of
this Agreement or any other Loan Document, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents or (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof (subject only to Permitted Liens)),
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained or made, (ii) filings to perfect the Liens created by
the Collateral Documents and (iii) filings with the SEC in connection with the
Loan Parties’ disclosure obligations under securities laws.

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other laws affecting creditors’ rights
generally and subject to general principals of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholder’s equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) Quarterly Financial Statements. The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries dated May 2, 2020, and the related
Consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

59



--------------------------------------------------------------------------------

(c) Material Adverse Effect. Since January 31, 2020, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Reserved.

(e) Forecasted Financials. The consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered to the Lender prior to the Closing Date in connection with
Section 4.01 or pursuant to Section 6.01 were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s good faith estimate of its
future financial condition and performance (it being understood that actual
results may be materially and/or adversely different).

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business such review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties as
they reasonably deem appropriate, and the Loan Parties have reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, in each case that could reasonably be expected

 

60



--------------------------------------------------------------------------------

to have a Material Adverse Effect; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect.

 

5.10

Maintenance of Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Loan Parties as in effect on the Closing
Date, and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.14 and 6.15, is outlined as to carrier, policy
number, expiration date, type, amount and deductibles on Schedule 5.10 and such
insurance coverage complies with the requirements set forth in this Agreement
and the other Loan Documents.

 

5.11

Taxes.

Each Loan Party and its Subsidiaries have timely filed (giving effect to
available extension periods) all federal, material state, material non-U.S.
income and other material tax returns and reports required to be filed, and have
paid all federal, material state, material non-U.S. income and other material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Subsidiary that would, if made, have a Material Adverse Effect, nor is
there any tax sharing agreement applicable to the Borrower or any Subsidiary.

 

5.12

ERISA Compliance.

(a) Each Plan that is subject to United States federal or state laws is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other United States federal or state laws. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter or is subject to a favorable opinion letter from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Loan Parties, nothing has occurred that would prevent
or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any United States federal
or state Governmental Authority, with respect to any Plan that could reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of

 

61



--------------------------------------------------------------------------------

the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is sixty
percent (60%) or higher and no Loan Party nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below sixty percent (60%)
as of the most recent valuation date; (iv) no Loan Party nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid;
(v) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

(e) As of the Closing Date and throughout the term of this Agreement, no Loan
Party is (i) an employee benefit plan subject to Title I of ERISA, (ii) a plan
or account subject to Section 4975 of the Code; (iii) an entity deemed to hold
“plan assets” of any such plans or accounts for purposes of ERISA or the Code;
or (iv) a “governmental plan” within the meaning of ERISA.

 

5.13

Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower are not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 7.01 or
Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and the Lender or any Affiliate of the Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.14

Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished, and in each
case taken together with all such other information) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information or other forward-looking information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood that actual results
may be materially and/or adversely different).

 

62



--------------------------------------------------------------------------------

5.15

Solvency.

The Borrower, individually, is and the Borrower and its Subsidiaries, taken
together as a group on a Consolidated basis are, Solvent.

 

5.16

Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.17

Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

5.18

Responsible Officers.

Set forth on Schedule 1.01(b) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14 and such Responsible Officers are duly elected and
qualified officers of such Loan Party and those set forth on the applicable
officer’s certificate delivered pursuant to Section 4.01 (and as the same may be
updated, modified or otherwise supplemented) are duly authorized to execute and
deliver, on behalf of the respective Loan Party, this Agreement, and the other
Loan Documents.

 

5.19

Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.19(a), is the following information which is true and complete in
all respects as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Sections 6.02, 6.13 and 6.14: (i) a
complete and accurate list of all Subsidiaries, joint ventures and partnerships
and other equity investments of the Loan Parties as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, and annotated to identify Immaterial Subsidiaries,
(ii) the number of shares of each class of Equity Interests in each Subsidiary
outstanding, (iii) the number and percentage of outstanding shares of each class
of Equity Interests owned by the Loan Parties and their Subsidiaries and
(iv) the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.). The outstanding Equity Interests in all Subsidiaries are
validly issued, fully paid and non-assessable and are owned free and clear of
all Liens other than Permitted Liens under Section 7.01(c) or Section 7.01(k).
There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to the
Equity Interests of any Subsidiary of any Loan Party, except as contemplated in
connection with the Loan Documents.

 

63



--------------------------------------------------------------------------------

(b) Loan Parties. Set forth on Schedule 5.19(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date, or as of the last date such
Schedule was required to be updated in accordance with Sections 6.02, 6.13 and
6.14 (as to each Loan Party) (i) the exact legal name, (ii) any former legal
names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office,
(vii) the address of its principal place of business, (viii) its U.S. federal
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization and
(ix) the organization identification number of such Loan Party.

 

5.20

Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender a legal, valid and enforceable first
priority Lien (subject to Permitted Liens) on all right, title and interest of
the respective Loan Parties in the Collateral described therein. Except for
filings completed prior to the Closing Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.

(b) Intellectual Property. Set forth on Schedule 5.20(b) as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Sections 6.02, 6.13 and 6.14 is a list of all registered or issued
Intellectual Property (including all applications for registration and issuance)
owned by each of the Loan Parties or that each of the Loan Parties has an
exclusive in-bound license right to (including the name/title, current owner,
registration or application number, and registration or application date and
such other information as reasonably requested by the Lender), in each case that
is registered or in respect of which an application for registration has been
applied for in the U.S. Patent and Trademark Office or the U.S. Copyright
Office.

(c) Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.20(c), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Sections 6.02, 6.13 and 6.14, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Lender).

(d) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, and
Securities Accounts.

(i) Set forth on Schedule 5.20(d)(i), as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Sections 6.02,
6.13 and 6.14, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and whether such
account is a zero balance account or a payroll account, and (C) in the case of a
Securities Account, the Securities Intermediary or issuer, as applicable.

(ii) Set forth on Schedule 5.20(d)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is a description of all Electronic Chattel Paper
(as defined in the UCC) and Letter-of-Credit Rights (as defined in the UCC) of
the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of Electronic Chattel Paper (as defined in the UCC), the account debtor
and (C) in the case of Letter-of-Credit Rights (as defined in the UCC), the
issuer or nominated person, as applicable.

 

64



--------------------------------------------------------------------------------

(e) Commercial Tort Claims. Set forth on Schedule 5.20(e), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a description of all Commercial
Tort Claims of the Loan Parties (detailing such Commercial Tort Claim in such
detail as reasonably requested by the Lender).

(f) Pledged Equity Interests. Set forth on Schedule 5.20(f), as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Sections 6.02, 6.13 and 6.14, is a list of (i) all Pledged
Equity and (ii) all other Equity Interests required to be pledged to the Lender
pursuant to the Collateral Documents (in each case, detailing the Grantor (as
defined in the Security Agreement), the Person whose Equity Interests are
pledged, the number of shares of each class of Equity Interests, the certificate
number (if applicable) and percentage ownership of outstanding shares of each
class of Equity Interests and the class or nature of such Equity Interests (i.e.
voting, non-voting, preferred, etc.).

(g) Properties. Set forth on Schedule 5.20(g)(i), as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is a list of all Mortgaged Properties (including
(i) the name of the Loan Party owning such Mortgaged Property, (ii) the number
of buildings located on such Mortgaged Property, (iii) the property address,
(iv) the city, county, state and zip code which such Mortgaged Property is
located). Set forth on Schedule 5.20(g)(ii), as of the Closing Date and as of
the last date such Schedule was required to be updated in accordance with
Sections 6.02, 6.13 and 6.14, is a list of (A) each headquarters location of the
Loan Parties, (B) each other location where any significant administrative or
governmental functions are performed, (C) each other location where the Loan
Parties maintain any books or records (electronic or otherwise) and (D) each
location where any personal property Collateral is located at any premises owned
or leased by a Loan Party (in each case, including (1) an indication if such
location is leased or owned, (2), if leased, the name of the lessor, and if
owned, the name of the Loan Party owning such property, (3) the address of such
property (including, the city, county, state and zip code) and (4) to the extent
owned, the approximate fair market value of such property).

 

5.21

EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

 

5.22

Intellectual Property; Licenses, Etc.

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by any Loan Party or any of its
Subsidiaries infringes upon any rights held by any other Person, except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

5.23

Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date.

 

5.24

Representations as to Foreign Obligors.

The Borrower and each Foreign Obligor represents and warrants to the Lender
that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) As of the Closing Date and provided that the Lender has complied with its
obligations in Section 3.01(d), there is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing (other than any Other Connection
Taxes) either (i) on or by virtue of the execution or delivery of the Applicable
Foreign Obligor Documents or (ii) on any payment to be made by such Foreign
Obligor pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Lender. As of the Closing Date and provided that the Lender has
complied with its obligations in Section 3.01(d), it is not required under the
Laws of the jurisdiction in which any Foreign Obligor is incorporated or
resident or at the address specified for the Borrower or such Foreign Obligor on
Schedule 1.01(a) to make any deduction for or on account of Tax (other than any
Other Connection Taxes) from any payment it may make under any Loan Documents.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

66



--------------------------------------------------------------------------------

(e) The choice of the law of the State of New York as the governing law of the
Loan Documents will be recognized and enforced in the Foreign Obligors’
respective jurisdictions of incorporation and any judgment obtained in New York
in relation to a Loan Document will be recognized and enforced in the such
Foreign Obligor’s jurisdiction of incorporation.

(f) Under the Laws of the jurisdiction in which the Foreign Obligors are
incorporated it is not necessary that the Loan Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents.

5.25 Borrower Loan Documents. The execution and delivery by the Borrower of the
Loan Documents to which it is a party and the performance by it of its
obligations thereunder (including its Guaranty) are in furtherance of its
corporate purposes and necessary or convenient to the conduct, promotion and
attainment of its business, and it shall derive a substantial benefit therefrom.

5.26 Beneficial Ownership. The information included in the Beneficial Ownership
Certification is true and correct in all respects.

5.27 Regulation H. No Mortgaged Property is a Flood Hazard Property unless the
Lender shall have received the following: (a) the applicable Loan Party’s
written acknowledgment of receipt of written notification from the Lender (i) as
to the fact that such Mortgaged Property is a Flood Hazard Property, (ii) as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (iii) such other flood
hazard determination forms, notices and confirmations thereof as requested by
the Lender and (b) copies of insurance policies or certificates of insurance of
the applicable Loan Party evidencing flood insurance reasonably satisfactory to
the Lender and naming the Lender as loss payee. All flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01

Financial Statements.

Deliver to the Lender, in form and detail satisfactory to the Lender:

(a) Audited Financial Statements. As soon as available, but in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
a Consolidated (and, if requested by the Lender, management prepared
consolidating) balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated (and, if requested by the
Lender, management prepared consolidating) statements of income or operations
and cash flows, and related Consolidated statements changes in shareholders’
equity for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Lender, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception (exceptions may be required as a result of (x) a prospective Event
of Default with respect to any breach of any financial covenant or (y) the
impending maturity of either Facility) or any qualification or exception as to
the scope of such audit.

 

67



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended June 30, 2020), a Consolidated (and, if requested by the Lender,
management prepared consolidating) balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter, and the related Consolidated (and,
if requested by the Lender, management prepared consolidating) statements of
income or operations and cash flows and related Consolidated statement of
changes in shareholders’ equity for such quarter and for the portion of the
Borrower’s fiscal year then ended setting forth in each case in comparative form
the figures for the corresponding quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such Consolidated statements to be duly
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower who is a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Borrower and its Subsidiaries.

(c) Monthly Financial Statements. As soon as available, but in any event within
thirty (30) days after the end of each of the first two (2) fiscal months of
each fiscal quarter of the Borrower (commencing with the fiscal month ended
June 30, 2020), a Consolidated (and, if requested by the Lender, management
prepared consolidating) balance sheet of the Borrower and its Subsidiaries as of
the end of such month, and the related Consolidated (and, if requested by the
Lender, management prepared consolidating) statements of income or operations
for such month and for the portion of the Borrower’s fiscal year then ended
setting forth in each case in comparative form the figures for the corresponding
month of the previous fiscal year and the corresponding portion of the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
Consolidated statements to be duly certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower who is a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller that
is a Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Borrower and its Subsidiaries.

(d) Business Plan and Budget. As soon as available, but in any event within
sixty (60) days after the end of each fiscal year of the Borrower, an annual
business plan and budget of the Borrower and its Subsidiaries on a Consolidated
basis, including forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Lender, of Consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a fiscal year basis and, in the case of such forecasted
statements of income, on a fiscal quarterly basis for the immediately following
fiscal year.

As to any information contained in materials furnished pursuant to
Section 6.02(f), the Borrower shall not be separately required to furnish
such information under Section 6.01(a) or (b) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.01(a) and (b) above at the
times specified therein.

 

68



--------------------------------------------------------------------------------

6.02

Certificates; Other Information.

Deliver to the Lender, in form and detail satisfactory to the Lender:

(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a), (b) and (c) (commencing with the
delivery of the financial statements for the quarter ended June 30, 2020), a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller which is a Responsible Officer
of the Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP. Unless the Lender requests executed originals, delivery of the
Compliance Certificate may be by electronic communication including fax or email
and shall be deemed to be an original and authentic counterpart thereof for all
purposes.

(b) Updated Schedules. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(a), updated Schedules to this Agreement,
to the extent permitted to be updated pursuant to the terms of this Agreement,
which may be attached to the Compliance Certificate, to the extent required to
make the representation related to such Schedule true and correct as of the date
of such Compliance Certificate.

(c) Calculations. Concurrently with the delivery of the Compliance Certificate
referred to in Section 6.02(a) required to be delivered with the financial
statements referred to in Section 6.01(a), a certificate (which may be included
in such Compliance Certificate) including (i) the amount of all Restricted
Payments, Investments (including Permitted Acquisitions), Dispositions, Capital
Expenditures, Debt Issuances and Equity Issuance that were made during the prior
fiscal year and (ii) amounts received in connection with any Extraordinary
Receipt during the prior fiscal year.

(d) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Lender, copies of any detailed audit reports, management letters
or recommendations submitted to the board of directors (or the audit committee
of the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them.

(e) Annual Reports; Etc. Except to the extent publicly filed, promptly after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent generally to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Lender pursuant hereto.

(f) Subordinated Debt Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of
Subordinated Debt of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lender pursuant to Section 6.01 or any
other clause of this Section.

(g) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof.

 

69



--------------------------------------------------------------------------------

(h) Notices. Not later than five (5) Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement regarding or related to any breach or default by any party thereto or
any other event that could reasonably be expected to materially impair the value
of the interests or the rights of any Loan Party in a manner that could, or that
otherwise could reasonably be expected to have a Material Adverse Effect and,
from time to time upon request by the Lender, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Lender may reasonably request.

(i) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law.

(j) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 (e) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (a) on which
the Borrower post such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether sponsored by the Lender); provided
that: (i) the Borrower shall deliver paper copies of any such documents to the
Lender upon its request to the Borrower to deliver such paper copies and
(ii) upon Lender’s request and provide to the Lender by e-mail electronic
versions (i.e., soft copies) of such documents.

 

6.03

Notices.

Promptly, but in any event within three (3) Business Days, notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including any such matter constituting (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and

(e) of any (i) occurrence of any Disposition of property or assets for which the
Borrower are required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) Equity Issuance for which the

 

70



--------------------------------------------------------------------------------

Borrower are required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (iii) Debt issuance for which the Borrower are required to
make a mandatory prepayment pursuant to Section 2.05(b)(iii), and (iv) receipt
of any Extraordinary Receipt for which the Borrower are required to make a
mandatory prepayment pursuant to Section 2.05(b)(iv).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower have taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04

Payment of Obligations.

Pay and discharge as the same shall become due and payable (giving effect to any
available extension), all its material obligations and liabilities, including
(a) all material tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary and
(b) all lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property.

 

6.05

Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06

Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

6.07

Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, (i) terrorism insurance,
(ii) cyber coverage, and (iii) flood hazard insurance on all Mortgaged
Properties that are Flood Hazard Properties, on such terms and in such amounts
as required by the National Flood Insurance Reform Act of 1994 or as otherwise
required by the Lender.

 

71



--------------------------------------------------------------------------------

(b) Evidence of Insurance. Cause the Lender to be named as lender’s loss payable
or loss payee, as applicable, as its interest may appear, and/or additional
insured with respect of any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause, unless otherwise agreed to by
the Lender, each provider of any such insurance to agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
the Lender that it will give the Lender thirty (30) days prior written notice
before any such policy or policies shall be altered or cancelled (or ten
(10) days prior notice in the case of cancellation due to the nonpayment of
premiums). Annually, upon expiration of current insurance coverage, the Loan
Parties shall provide, or cause to be provided, to the Lender, such evidence of
insurance as required by the Lender, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsement if
the Lender for the benefit of the Secured Parties is not on the declarations
page for such policy. As requested by the Lender, the Loan Parties agree to
deliver to the Lender an Authorization to Share Insurance Information.

(c) Redesignation. Promptly notify the Lender of any Mortgaged Property that is
or becomes, a Flood Hazard Property.

 

6.08

Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09

Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP (in all material respects) consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be; and

(b) maintain such books of record and account in material conformity with all
material applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10

Inspection Rights.

(a) Permit representatives and independent contractors of the Lender to visit
and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Lender (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

72



--------------------------------------------------------------------------------

(b) If requested by the Lender in its sole discretion, permit the Lender and its
representatives, upon reasonable advance notice to the Borrower, to conduct, at
the expense of the Borrower, an annual (i) personal property asset appraisal on
personal property Collateral of the Loan Parties and (ii) field exam on the
accounts receivable, inventory, payables, controls and systems of the Borrower
and its Subsidiaries.

(c) If requested by the Lender in its sole discretion, permit the Lender, and
its representatives, upon reasonable advance notice to the Borrower, to conduct
an annual audit of the Collateral at the expense of the Borrower.

 

6.11

Use of Proceeds.

Use the proceeds of the Term Loan solely to refinance the Existing Obligations
and use the proceeds of the Revolving Loans to refinance the Existing
Obligations and for general corporate purposes not in contravention of any Law
or of any Loan Document.

 

6.12

Reserved.

 

6.13

Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Lender in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement; provided,
however, (i) no Foreign Subsidiary disclosed on the Schedules provided in
connection with this Agreement and existing on the Closing Date other than those
listed in the signature pages hereof under the heading “Guarantor” shall be
required to become a Guarantor unless an Event of Default has occurred and is
continuing, (ii) no Subsidiary that is a CFC shall be required to become a
Guarantor hereunder with respect to, or otherwise guarantee, any Obligations or
as otherwise limited in Section 9.01(b) and (iii) no Immaterial Subsidiary shall
be required to become a Guarantor unless an Event of Default has occurred and is
continuing. In connection therewith, the Loan Parties shall give notice to the
Lender not less than ten (10) days prior to creating a Subsidiary (or such
shorter period of time as agreed to by the Lender in its reasonable discretion),
or acquiring the Equity Interests of any other Person. In connection with the
foregoing, the Loan Parties shall deliver to the Lender, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.01(b) and (e) and 6.14 and such other documents
or agreements as the Lender may reasonably request, including without
limitation, updated Schedules 1.01(b), 5.10, 5.19(a), 5.19(b), 5.20(b), 5.20(c),
5.20(d)(i), 5.20(d)(ii), 5.20(e), 5.20(f), and 5.20(g).

 

6.14

Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests and Personal Property. The Borrower and each Guarantor that
is a Domestic Subsidiary will cause the Pledged Equity and all of its tangible
and intangible personal property now owned or hereafter acquired by it to be
subject at all times to a first priority, perfected Lien (subject to Permitted
Liens to the extent permitted by the Loan Documents) in favor of the Lender for
the benefit of the Secured Parties to secure the Secured Obligations pursuant to
the terms and conditions of the Collateral Documents. The Borrower and each
Guarantor that is a Domestic Subsidiary shall provide opinions of counsel and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Lender promptly (and in any event within thirty (30) days,
after such Pledged Equity and personal property is acquired or formed, as
applicable, or such longer period of time as agreed to by the Lender in its
reasonable discretion).

 

73



--------------------------------------------------------------------------------

(b) Real Property. If any Loan Party intends to acquire a fee ownership interest
in any real property (“Real Estate”) after the Closing Date and such Real Estate
has a fair market value in excess of $500,000, it shall provide to the Lender
within sixty (60) days (or such extended period of time as agreed to by the
Lender in writing) a Mortgage and such Mortgaged Property Support Documents as
the Lender may request to cause such Real Estate to be subject at all times to a
first priority, perfected Lien (subject in each case to Permitted Liens) in
favor of the Lender for the benefit of the Secured Parties to secure the Secured
Obligations pursuant to the terms and conditions of the Collateral Documents.

(c) Reserved.

(d) Deposit Accounts and Securities Accounts. Neither the Borrower nor any of
the Guarantors that are Domestic Subsidiaries shall open, maintain or otherwise
have any deposit or other accounts (including securities accounts) at any bank
or other financial institution other than the Lender, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) the Borrower’s account with Greenwood Credit Union, identified on
Schedule 6.14 hereto, provided that such account contain only the proceeds of
the Indebtedness described in Section 7.02(g) hereof; (ii) the Borrower’s
accounts set forth on Schedule 6.14 and designated as unrestricted accounts or
Foreign Accounts; provided that the balance in any such account other than the
Borrower’s Canadian dollar account with Royal Bank does not exceed the Dollar
Equivalent of $100,000 and the aggregate balance in all such accounts including
the Borrower’s Canadian dollar account with Royal Bank does not exceed the
Dollar Equivalent of $500,000 (the “Excluded Accounts”), (iii) the foreign
accounts owned by the Danish Guarantors set forth on Schedule 6.14 (the “Danish
Foreign Accounts”), provided that, at all times, the aggregate balance of all
Danish Foreign Accounts shall not exceed the Dollar Equivalent of $1,500,000,
and the foreign accounts owned by any of the other Foreign Subsidiaries set
forth on Schedule 6.14 (excluding, for the avoidance of doubt, the Danish
Foreign Accounts) (the “Foreign Subsidiary Accounts”), provided that, at all
times, the aggregate balance of all Foreign Subsidiary Accounts shall not exceed
the Dollar Equivalent of (x) at all times prior to January 31, 2021, $3,500,000
and (y) at all times on and after January 1, 2021, $2,500,000, (iv) deposit
accounts that are maintained at all times with depository institutions as to
which the Lender shall have received a Qualifying Control Agreement, or at any
time prior to the occurrence and during the continuance of an Event of Default,
with respect to the Excluded Accounts and (v) solely with respect to securities
accounts, securities accounts that are maintained at all times with financial
institutions as to which the Lender shall have received a Qualifying Control
Agreement. For avoidance of doubt, accounts described in clauses (i), (ii) and
(iii) of the preceding sentence shall not be required to be subject to a
Qualifying Control Agreement.

(e) Updated Schedules. Concurrently with the delivery of any Collateral pursuant
to the terms of this Section, the Borrower shall provide the Lender with the
applicable updated Schedules: 5.19(a), 5.19(b), 5.20(b)(i), 5.20(c), 5.20(d)(i),
5.20(d)(ii), 5.20(e), 5.20(f), and 5.20(g).

(f) Further Assurances. Subject to Section 6.15, at any time upon request of the
Lender, promptly execute and deliver any and all further instruments and
documents and take all such other action (including promptly completing any
registration or stamping of documents as may be applicable) as the Lender may
deem necessary or desirable to maintain in favor of the Lender, for the benefit
of the Secured Parties, Liens and insurance rights on the Collateral that are
duly perfected in accordance with the requirements of, or the obligations of the
Loan Parties under, the Loan Documents and all applicable Laws.

 

6.15

Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all

 

74



--------------------------------------------------------------------------------

such further acts, deeds, certificates, assurances and other instruments
(including promptly completing any registration or stamping of documents as may
be applicable) as the Lender may reasonably require from time to time in order
to (i) carry out more effectively the purposes of the Loan Documents, (ii) to
the fullest extent permitted by applicable Law, subject any Loan Party’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so; provided however, unless an Event of Default shall
have occurred and be continuing, the U.S. Loan Parties shall not be required to
obtain a landlord waiver, collateral access agreement or similar waiver or
agreement with respect to any location of a U.S. Loan Party where any personal
property Collateral is located.

6.16 Post-Closing Conditions. The Borrower shall deliver, or shall cause to be
delivered, and shall perform each of the following, in each case in form and
substance satisfactory to the Lender:

(a) within thirty (30) days after the Closing Date (or such later date as may be
agreed by the Lender in writing, in its discretion), such endorsements to the
Borrower’s insurance policies as may be required by this Agreement and the
Collateral Documents;

(b) within ninety (90) days after the Closing Date (or such later date as may be
agreed by the Lender in writing, in its discretion), a survey of the Mortgaged
Property, together with such amendments and/or endorsements to the title
insurance policy as the Lender may reasonably require;

(c) within ninety (90) days after the Closing Date (or such later date as may be
agreed by the Lender in writing, in its discretion), permit representatives of
the Lender to visit and inspect any of the Borrower’s properties (such
inspection, the “Post-Closing Field Exam”), to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the accounts receivable, the identity and credit of the
respective account debtors, to review the billing practices of the Borrower and
to discuss the Loan Parties’ respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all to
the Lender’s reasonable satisfaction; and

(d) within five (5) Business Days after the Closing Date (or such later date as
may be agreed by the Lender in writing, in its discretion), evidence that the
Borrower’s insurance policies have been renewed.

 

6.17

Compliance with Environmental Laws.

(i) With respect to the Mortgaged Property, comply, and cause all lessees and
other Persons operating or occupying its properties to comply, and with respect
to all other locations of the Borrower and its Subsidiaries, comply in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (ii) obtain and renew all Environmental Permits necessary for its
operations and properties; and (iii) conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

75



--------------------------------------------------------------------------------

6.18

Preparation of Environmental Reports.

At the reasonable request of the Lender from time to time, provide to the Lender
within sixty (60) days after such request, at the expense of the Borrower, an
environmental site assessment report for any of its properties described in such
request, prepared by an environmental consulting firm acceptable to the Lender,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Lender determines at any time that a material risk exists that any such
report will not be provided within the time referred to above, the Lender may
retain an environmental consulting firm to prepare such report at the expense of
the Borrower, and the Borrower hereby grant and agree to cause any Subsidiary
that owns any property described in such request to grant at the time of such
request to the Lender, such firm and any agents or representatives thereof an
irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.

 

6.19

Approvals and Authorizations.

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Loan Party is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

6.20

Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

6.21

Reserved.

 

6.22

Pari Passu Ranking.

Ensure that the payment obligations of the Foreign Obligors under the Loan
Documents rank and continue to rank at least pari passu with the claims of all
of the Foreign Obligors’ other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

6.23

KYC Cooperation.

Promptly following any request therefor, provide information and documentation
reasonably requested by the Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

 

76



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01

Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document, any Secured Hedge Agreement or any
Secured Cash Management Agreement;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) no direct or any contingent
obligor with respect thereto is added and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(b);

(c) Liens for taxes, assessments and government chargers not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which secure amounts that are not overdue for a period of more than
sixty (60) days, or which are being contested in good faith and by appropriate
proceedings diligently conducted; provided adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits (including obligations with respect to letters of credit
or bank guarantees issued in lieu of such deposits or pledges) in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature (including obligations
with respect to letters of credit or bank guarantees issued in lieu of such
deposits) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

 

77



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Subsidiaries with the Lender, in each
case in the ordinary course of business in favor of the bank or banks with which
such accounts are maintained, securing solely the customary amounts owing to
such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(k) Liens arising out of judgments or awards not resulting in an Event of
Default; provided the applicable Loan Party or Subsidiary shall in good faith be
prosecuting an appeal or proceedings for review;

(l) Any interest or title of a lessor, lessee, licensor, licensee, sublessor or
sublessee under any lease, license or sublease entered into by any Loan Party or
any Subsidiary thereof in the ordinary course of business and covering only the
assets so leased, licensed or subleased, and any statutory Liens securing
obligations owing to landlords under leases in the ordinary course of business;

(m) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

(n) Any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(o) [reserved];

(p) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary;
and

(q) other Liens on specific assets securing Indebtedness or other obligations
outstanding in an aggregate principal amount not to exceed $1,000,000 at any
time, provided that no such Lien shall be a Lien on all or substantially all
assets of any Loan Party.

 

7.02

Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and no direct or any contingent
obligor with respect thereto is added, as a result of or in connection with such
refinancing, refunding, renewal or extension; and, still further, that the terms
relating

 

78



--------------------------------------------------------------------------------

to principal amount, amortization, maturity, collateral (if any) and
subordination, standstill and related terms (if any), and other material terms
taken as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lender than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c) (i) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for the acquisition of fixed or
capital assets (other than in a Permitted Acquisition) within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $2,500,000;
and (ii) Indebtedness of a Person that becomes a subsidiary after the Closing
Date in connection with a Permitted Acquisition (but not incurred in
contemplation thereof) in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided that the aggregate amount
of all such Indebtedness at any one time outstanding shall not exceed
$2,500,000;

(d) Unsecured Indebtedness of a Subsidiary of the Borrower owed to the Borrower
or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall meet the
following requirements: (i) to the extent required by the Lender, or in any
event in the case of Indebtedness owed by any Subsidiary of the Borrower to any
U.S. Loan Party, such Indebtedness shall be evidenced by promissory notes and be
pledged to the Lender as Collateral for the Secured Obligations in accordance
with the terms of the Security Agreement, (ii) with respect to any Indebtedness
owed by a U.S. Loan Party to any Subsidiary that is not a Loan Party or by any
Foreign Obligor to any Subsidiary that is not a Loan Party, be on terms
(including subordination terms) reasonably acceptable to the Lender and (iii) be
otherwise permitted under the provisions of Section 7.03 (“Intercompany Debt”);

(e) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or Subsidiary; provided that any
guaranty by a Loan Party of Indebtedness of a Subsidiary that is not a Loan
Party shall only be permitted to the extent constituting an investment permitted
by Section 7.03(c);

(f) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(g) Indebtedness constituting loans in a principal amount of up to $6,000,000
under the Paycheck Protection Act;

(h) Indebtedness secured by Liens permitted by Section 7.01(q), and extensions,
renewals and refinancing thereof, provided that the aggregate principal amount
of all such Indebtedness at any time outstanding shall not exceed $1,000,000;

(i) in connection with any Permitted Acquisition, Indebtedness owing to
seller(s) of a Target in the form of unsecured seller notes or earnouts incurred
in connection therewith, provided that (i) at the time of incurrence of any such
Indebtedness, and after giving effect thereto, no Event of Default then exists
or would result therefrom; (ii) such seller notes and earnouts shall not exceed
25% of the Cost of Acquisition for such Permitted Acquisition and (iii) such
seller notes or earnouts shall be subordinated to Lender on terms reasonably
satisfactory to the Lender;

 

79



--------------------------------------------------------------------------------

(j) Indebtedness secured by Liens permitted by Section 7.01(e) or
Section 7.01(f), incurred in the ordinary course of business;

(k) Indebtedness consisting of unpaid insurance premiums (not in excess of one
(1) year’s premiums) owing to insurance companies and insurance brokers incurred
in connection with the financing of insurance premiums in the ordinary course of
business;

(l) unsecured Indebtedness incurred by the Borrower to repurchase Qualified
Equity Interests of the Borrower issued to employees, consultants, agents,
officers and directors of the Borrower provided that at the time of incurrence
of any such Indebtedness, and after giving effect thereto, no Event of Default
exists or would result therefrom and subject to the limitation as set forth in
Section 7.06(d); and

(m) other unsecured Indebtedness not contemplated by the above provisions in an
aggregate principal amount not to exceed $100,000 at any time outstanding;
provided that, at the time of the incurrence thereof the Loan Parties are in Pro
Forma Compliance with each of the financial covenants set forth in Section 7.11.

 

7.03

Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the Closing Date, (ii) additional Investments by the
Borrower and its Subsidiaries in Domestic Subsidiaries that are Loan Parties,
(iii) additional Investments by Subsidiaries of the Borrower that are not Loan
Parties (other than inactive Subsidiaries per Section 7.18) in other
Subsidiaries that are not Loan Parties, (iv) so long as no Default has occurred
and is continuing or would result from making such Investment at the time of the
making of such Investment, additional Investments by the Borrower and its
Subsidiaries in wholly-owned Foreign Subsidiaries that are Loan Parties in an
aggregate amount invested from the Closing Date not to exceed $2,500,000
outstanding at any time calculated after giving effect to any returns or
distributions of, or with respect to, capital or repayment of principal against
Indebtedness constituting Investments actually received by the Borrower or such
Subsidiary, as applicable, (v) so long as no Default has occurred and is
continuing or would result from making such Investment at the time of the making
of such Investment, additional Investments by the Borrower and its Subsidiaries
in wholly-owned Foreign Subsidiaries that are not Loan Parties in an aggregate
amount invested from the Closing Date not to exceed $1,000,000 outstanding at
any time calculated after giving effect to any returns or distributions of, or
with respect to, capital or repayment of principal against Indebtedness
constituting Investments actually received by the Borrower or such Subsidiary,
as applicable, provided in each case, the provisions of Section 7.02(d) shall be
met with respect to Intercompany Debt and (vi) Investments in the form of
intercompany transfers to settle the assumption by the Borrower of the Existing
Danish Term Loan and to settle and terminate the hedging arrangements previously
entered into with respect thereto.

 

80



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the Closing Date (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g) Permitted Acquisitions (other than of CFCs and Subsidiaries held directly or
indirectly by a CFC, which Investments are covered by Section 7.03(c)(iv));

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(i) other Investments not contemplated by the above provisions not exceeding
$1,000,000 in the aggregate in any fiscal year of the Borrower;

(j) [reserved];

(k) [reserved]; and

(l) Investments by foreign branch operations of the Borrower (subject to the
limitations on Excluded Accounts set forth in Section 6.14(d)) or by Foreign
Subsidiaries in Foreign Cash Equivalents.

 

7.04

Fundamental Changes.

Merge, dissolve, Divide, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary may merge with (i) the Borrower; provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party; and subsequently dissolve following such Disposition;

(d) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that (i) the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving Person; and

 

81



--------------------------------------------------------------------------------

(e) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving Person and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person.

 

7.05

Dispositions.

Make any Disposition or enter into any agreement to make any Disposition
(including, without limitation, by way of a Division), except:

(a) Permitted Transfers;

(b) Dispositions of obsolete or worn out property or property no longer used or
useful in the disposing party’s business, in each case, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions permitted by Section 7.04 or Section 7.06 or constituting
Investments permitted under Section 7.03;

(e) Dispositions of accounts receivables to a third party in connection with the
compromise, settlement or collection thereof in the ordinary course of business
exclusive of factoring or similar arrangements so long as (i) the account debtor
with respect thereto has instituted or consented to the institution of any
proceeding under any Debtor Relief Law and (ii) all such Dispositions do not
exceed $500,000 in the aggregate in any fiscal year;

(f) other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 7.14, (iii) such transaction does not involve the sale or other
disposition of a minority Equity Interests in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section, and (v) the
aggregate net book value of all of the assets sold or otherwise disposed of by
the Loan Parties and their Subsidiaries in all such transactions occurring after
the Closing Date shall not exceed $500,000; and

(g) any Involuntary Disposition not reasonably expected to result in a Material
Adverse Effect.

 

7.06

Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or, solely in the case of
Subsidiaries issue or sell any Equity Interests or accept any capital
contributions, except that, so long as (x) with respect to each clause
(a) through (g) below, no Default or Event of Default has occurred and is
continuing at the time of any action described therein or would result
therefrom, and (y) with respect to each clause (d) through (f) below, the
Borrower has achieved the Restricted Payments Milestone and the Restricted
Payment Conditions have been satisfied at the time of making such Restricted
Payment:

 

82



--------------------------------------------------------------------------------

(a) each Subsidiary may make Restricted Payments to any Person that owns Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Qualified Equity Interests of such Person;

(c) any Subsidiary may issue or sell any Qualified Equity Interest to the
Borrower or Subsidiary if any related or resulting Investment would otherwise be
permitted under Section 7.03;

(d) the Borrower may redeem, repurchase or acquire Qualified Equity Interests of
the Borrower issued to employees, consultants, agents, officers and directors of
the Borrower, provided that the aggregate amount of all such redemptions do not
exceed $500,000 during any fiscal year;

(e) the Borrower may declare and pay dividends on its Qualified Equity Interests
in an aggregate amount not to exceed $2,500,000 in any fiscal year;

(f) the Borrower may repurchase Qualified Equity Interests of the Borrower,
provided that the aggregate amount of all such redemptions do not exceed
$5,000,000 in any fiscal year; and

(g) the Borrower may issue Qualified Equity interests.

 

7.07

Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

 

7.08

Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital among other Loan Parties, (b) transfers of cash and assets among Loan
Parties or any cash and assets from any Subsidiary that is not a Loan Party to
any Loan Party, (c) intercompany transactions expressly permitted by this
Agreement, (d) normal and reasonable compensation and reimbursements of
expenses, and indemnifications of officers and directors, (e) other transactions
among Loan Parties, (f) transactions among Foreign Obligors, (g) transactions
among Subsidiaries that are not Loan Parties, (i) employment, service, and
severance agreements with officers and directors in the ordinary course of
business and (j) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on fair and reasonable terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate, provided, that no Foreign Obligor will engage in any transactions
that would violate any capital maintenance requirement under applicable law or
limit in any way the enforcement or amount of its Guaranty.

 

83



--------------------------------------------------------------------------------

7.09

Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of (i) any such Person to act as a Loan Party (to the extent required by
the Loan Documents); (ii) any Subsidiary to make Restricted Payments to any Loan
Party, (iii) any Subsidiary to pay any Indebtedness or other obligation owed to
any Loan Party, (iv) any Subsidiary to make loans or advances to any Loan
Party, or (v) any Loan Party to create in favor of the Lender or any of the
other Secured Parties any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, except (x) encumbrances or restrictions under or by
reason of applicable law, (y) non-assignment provisions or other restrictions on
transfer existing under lease, license or other contract, and (z) in the case of
clause (a)(v) only, for any document or instrument governing Indebtedness
incurred pursuant to Section 7.02(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, or (b) requires the grant of any Lien on property for any
obligation if a Lien on such property is given as security for the Secured
Obligations.

 

7.10

Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

7.11

Financial Covenants.

(a) Consolidated Leverage Ratio. Commencing with the Measurement Period ending
with the Fiscal Quarter ending January 31, 2021, permit the Consolidated
Leverage Ratio as of the end of any Measurement Period to be greater than 3.00
to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio. Commencing with the Measurement
Period ending with the Fiscal Quarter ending January 31, 2021, permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any Measurement Period
to be less than 1.25 to 1.00.

(c) Minimum EBITDA. Permit Consolidated EBITDA for any Measurement Period ending
as of the end of any Fiscal Quarter set forth below to be less than the amount
set forth below for such Measurement Period:

 

Fiscal Quarter Ending    Minimum Consolidated EBITDA

July 31, 2020

   $5,500,000

October 31, 2020

   $5,500,000

January 31, 2021 and

each Fiscal Quarter

thereafter

   $7,000,000

(d) Consolidated Asset Coverage Ratio. Permit the Consolidated Asset Coverage
Ratio to be less than or equal to 1.00 to 1.00, determined as of the last day of
any Fiscal Quarter.

(e) Minimum Liquidity. Permit Liquidity to be less than $2,500,000.

 

84



--------------------------------------------------------------------------------

7.12

Capital Expenditures.

From the Closing Date through the Capital Expenditure Testing Termination Date,
make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding, in the
aggregate for the Borrower and its Subsidiaries during each fiscal quarter set
forth below, the amount set forth opposite such Fiscal Quarter:

 

Fiscal Quarter Ending   

Maximum Capital

Expenditures

Closing Date through and including

the Fiscal Quarter ending October 31, 2020

   $600,000

Fiscal Quarter ending January 31, 2021

   $450,000

Fiscal Quarter ending April 30,

2021 and each Fiscal Quarter ending thereafter

   $400,000

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the Fiscal Quarter for which it is permitted above,
may be carried over for expenditure in the next following Fiscal Quarter for up
to four (4) consecutive Fiscal Quarters thereafter; and provided, further, with
respect to any Fiscal Quarter, Capital Expenditures made during any such Fiscal
Quarter shall be deemed to be made first with respect to the applicable
limitation for such Fiscal Quarter and then with respect to any carry forward
amount to the extent applicable.

 

7.13

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a) Amend any of its Organization Documents if such amendment would be
materially adverse to the interests of the Lender;

(b) change its fiscal year;

(c) without providing ten (10) days prior written notice to the Lender (or such
extended period of time as agreed to by the Lender), change its name, state of
formation, form of organization or principal place of business; or

(d) make any material change in accounting policies or reporting practices,
except as required by GAAP.

7.14 Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction.

 

7.15

Prepayments, Etc. of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy any Subordinated Debt
prior to the scheduled maturity thereof in any manner (including by the exercise
of any right of setoff) (or obligate itself to do so), or make any payment in
violation of any subordination, standstill or collateral sharing terms of or
governing any Subordinated Debt.

 

85



--------------------------------------------------------------------------------

7.16

Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person of Sanctions.

 

7.17

Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

7.18

AstroNova Aerospace, Inc.

The Loan Parties shall not permit AstroNova Aerospace, Inc. to incur any
liabilities or hold any assets other than de minimis assets and liabilities
pending dissolution.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fail to pay (i) when and
as required to be paid herein and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) within three (3) days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (x) any of Section 6.01, 6.02, 6.03, 6.05(a),
6.08, 6.10, 6.11, Article VII or Article IX or (y) after giving effect to any
grace or cure period therein, the Security Agreement; or (ii) any “Event of
Default” under and as defined in the Mortgage occurs; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or in any respect to the extent qualified by
materiality) when made or deemed made, or

 

86



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
of Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

87



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or it is or becomes unlawful for a Loan Party to perform any of
its obligations under the Loan Documents; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby (subject to any exceptions or other
terms set forth in the Collateral Documents), or any Loan Party shall assert the
invalidity of such Liens; or

(l) Change of Control. There occurs any Change of Control.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

8.02

Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a) declare the Commitments of the Lender to make Loans and L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

88



--------------------------------------------------------------------------------

8.03

Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.12, be applied by the Lender in its sole
discretion. Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets.

ARTICLE IX

CONTINUING GUARANTY

 

9.01

Guaranty.

(a) Guaranty. Each Guarantor hereby absolutely and unconditionally, jointly and
severally guarantees, as primary obligor and as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Secured
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower or any other Subsidiary
to the Secured Parties, arising hereunder or under any other Loan Document, any
Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement thereof)
(for each Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that (a) the Guaranteed Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor, (b) the
liability of each Guarantor, which is a Domestic Subsidiary, individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law, in
each case to the extent applicable, and (c) the liability of each Guarantor
which is a Foreign Subsidiary incorporated in Denmark, shall be limited to the
amount equivalent to the higher of the Equity (as defined below) (x) on the date
of this Agreement (or, if later, the date such entity accedes to this Agreement)
and (y) at the time(s) that a payment of a Guaranteed Obligation is requested
from it. Notwithstanding anything set out to the contrary in this Agreement, the
obligations of each Guarantor which is a Foreign Subsidiary under this Agreement
and the other Loan Documents to which it is a party shall be limited if and to
the extent required to comply with Danish statutory provisions including,
without limitation, Section 206(1) (as modified by Section 206(2)) of
Consolidated Act No. 763 of 23 July 2019 on public and private limited liability
companies as amended and supplemented from time to time (the Danish Companies
Act) and (ii) Section 210(1) (as modified by Section 210(2) and Sections 211 and
212 of the Danish Companies Act).

For the purposes of this Section 9.01(a) “Equity” shall be the equity of the
relevant Foreign Subsidiary calculated in accordance with its generally accepted
accounting principles, however:

(i) adjusted upwards if and to the extent any book value is less than the market
value by adding an amount equal to such difference; and

 

89



--------------------------------------------------------------------------------

(ii) adjusted by adding back obligations (in the amounts outstanding at the time
when a claim for payment is made) of such Foreign Subsidiary (and its direct or
indirect Subsidiaries) in respect of any intercompany loan owing by it (or its
direct or indirect Subsidiaries) to a Borrower and originally borrowed by that
Borrower under this Agreement and on-lent (directly or indirectly) by that
Borrower to such Foreign Subsidiary (or its direct or indirect Subsidiaries),
including, for the avoidance of doubt, in respect of ANI ApS any amount
outstanding under the Existing Danish Term Loan prior to the date of this
Agreement which has been refinanced hereunder.

(b) General. The Lender’s books and records showing the amount of the
Obligations, the Guaranteed Obligations and the Secured Obligations and shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount
thereof. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

9.02

Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Secured Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

9.03

Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

90



--------------------------------------------------------------------------------

9.04

Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
Person is joined as a party.

 

9.05

Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

 

9.06

Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of the Guarantors with
respect to all Secured Obligations and other Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of any of the Secured Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

9.07

Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or
either of the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by each Guarantor, jointly and severally,
immediately upon demand by the Secured Parties.

 

9.08

Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of either of the Borrower or any
other guarantor (each Guarantor waiving any duty on the part of the Secured
Parties to disclose such information and any defense relating to the failure to
provide the same).

 

91



--------------------------------------------------------------------------------

9.09

Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Lender to the Borrower shall be deemed delivered
to each Loan Party and (c) the Lender may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.

 

9.10

Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

9.11

Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article IX voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE X

MISCELLANEOUS

 

10.01

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02

Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, to the address, fax number, e-mail address or telephone number
specified for the Borrower or any other Loan Party or the Lender on
Schedule 1.01(a).

 

92



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Lender. The Lender or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) Change of Address, Etc. The Borrower and the Lender may change its address,
fax number or telephone number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including, without limitation, telephonic or electronic notices, Loan
Notices, Letter of Credit Applications and Notice of Loan Prepayment)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

 

10.03

No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

93



--------------------------------------------------------------------------------

10.04

Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Lender (including the fees, charges and disbursements of any counsel for the
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties, jointly and severally
with respect to all Secured Obligations and all Loan Parties and their
Subsidiaries shall indemnify the Lender and each Related Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

94



--------------------------------------------------------------------------------

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(e) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Secured Obligations.

 

10.05

Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06

Successors and Assigns.

This Agreement is binding on each Loan Party’s and the Lender’s successors and
assignees (including, without limitation, successors and assigns by way of
Division). Each Loan Party agrees that it may not assign this Agreement without
the Lender’s prior consent. Subject to the conditions set forth herein
(including the requirements to maintain a Register or Participant Register, as
applicable, as set forth in Section 2.14), the Lender may sell participations in
or assign this loan, and may exchange information about the Loan Parties
(including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees, provided, that,
the prior written consent of the Borrower shall be required unless (i) an Event
of Default has occurred and is continuing at the time of such assignment or
participation or (ii) such assignment or participation is to an Affiliate of the
Lender or an Approved Fund, provided further that, the Borrower shall be deemed
to have consented to any such assignment or participation unless it shall object
thereto by written notice to the Lender within five (5) Business Days after
having received notice thereof. If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower
(subject to the terms of the Loan Documents).

 

10.07

Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information

 

95



--------------------------------------------------------------------------------

confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, (viii) with the
consent of the Borrower or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than the Borrower. For purposes of this Section, “Information”
means all non-public information received from any Loan Party or any Subsidiary
relating to any Loan Party or any Subsidiary or any of their respective
businesses, other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers the
Lender in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.

(b) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or its Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Lender, unless (and
only to the extent that) the Loan Parties or such Affiliate is required to do so
under law and then, in any event the Loan Parties or such Affiliate will consult
with such Person before issuing any such press release or other similar public
disclosure.

(c) Customary Advertising Material. The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

 

10.08

Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or any other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have. The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

96



--------------------------------------------------------------------------------

(b) If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Foreign Loan Party against any and all
of the obligations of the Borrower or such Foreign Obligor now or hereafter
existing under this Agreement or any other Loan Document to the Lender or its
Affiliates, irrespective of whether or not the Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Foreign Obligor may be contingent or
unmatured, secured or unsecured, or are owed to a branch, office or Affiliate of
the Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness. The rights of the Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that the Lender or its Affiliates may have. The Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10

Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

 

97



--------------------------------------------------------------------------------

10.11

Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

 

10.12

Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13

Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THAT A FINAL JUDGMENT IN ANY SUCH ACTION,
LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

98



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO (OTHER THAN ANY FOREIGN OBLIGOR)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) SERVICE OF PROCESS FOR FOREIGN OBLIGORS. WITHOUT PREJUDICE TO ANY OTHER MODE
OF SERVICE ALLOWED UNDER ANY RELEVANT LAW, EACH FOREIGN OBLIGOR: (i) IRREVOCABLY
APPOINTS THE BORROWER AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY
PROCEEDINGS BEFORE THE COURTS OF THE STATE OF NEW YORK IN CONNECTION WITH ANY
LOAN DOCUMENT, WITH SUCH SERVICE OR PROCESS ON SUCH AGENT TO BE IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02, AND (ii) AGREES THAT FAILURE BY A PROCESS
AGENT TO NOTIFY THE DANISH BORROWER AND ANY FOREIGN OBLIGOR OF THE PROCESS WILL
NOT INVALIDATE THE PROCEEDINGS CONCERNED. THE BORROWER AND EACH FOREIGN OBLIGOR
EXPRESSLY AGREES AND CONSENTS TO THE PROVISIONS OF THIS SECTION 10.13(e).

 

10.14

Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15

Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee

 

99



--------------------------------------------------------------------------------

of the Secured Parties or resulting from such Subordinating Loan Party’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Secured Obligations. If the Secured Parties so request, any such obligation
or indebtedness of any such other Loan Party to the Subordinating Loan Party
shall be enforced and performance received by the Subordinating Loan Party as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Secured Obligations, but without reducing
or affecting in any manner the liability of the Subordinating Loan Party under
this Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt as otherwise permitted hereunder; provided, that in
the event that any Loan Party receives any payment of any Intercompany Debt at a
time when such payment is prohibited by this Section, such payment shall be held
by such Loan Party, in trust for the benefit of, and shall be paid forthwith
over and delivered, upon written request, to the Lender.

 

10.16

No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) the Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Lender nor any
of its Affiliates has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the other Loan Parties and their respective Affiliates, and neither the Lender
nor any of its Affiliates has any obligation to disclose any of such interests
to the Borrower, any other Loan Party or any of their respective Affiliates. To
the fullest extent permitted by law, the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the Lender or any
of its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

10.17

Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

100



--------------------------------------------------------------------------------

10.18

USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.19

ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

10.20

Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of the Borrower in respect of any such sum due from it
to the Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Lender of any sum adjudged to be so
due in the Judgment Currency, the Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Lender from the Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Lender in such
currency, the Lender agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law)

 

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

(a) Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any of the parties thereto,
the Borrower and the Lender each acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(b) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

101



--------------------------------------------------------------------------------

(c) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     ASTRONOVA, INC.     By:   /s/ David S. Smith     Name:   David S.
Smith     Title:   Vice President and Chief Financial Officer

 

GUARANTORS:     ANI APS     By:   /s/ Gregory A. Woods     Name:   Gregory A.
Woods     Title:   Chief Executive Officer and Chairman of the Board

 

    TROJANLABEL APS     By:   /s/ Gregory A. Woods     Name:   Gregory A. Woods
    Title:   Chairman of the Board



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:   /s/ Nicholas Storti Name:   Nicholas
Storti Title:   Senior Vice President